Exhibit 10.1

CREDIT AGREEMENT

dated as of

December 13, 2006

among

RADIAN GROUP INC.

THE LENDERS PARTY HERETO

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, Lead Arranger,

Sole Book Runner and Swingline Lender

JPMORGAN CHASE BANK, NA and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co- Syndication Agents

and

THE NORTHERN TRUST COMPANY, as Documentation Agent



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (“this Agreement”) is made and entered into as of
December 13, 2006 among RADIAN GROUP INC.; the LENDERS party hereto; KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent, Lead Arranger, Sole Book Runner
and Swingline Lender; JPMORGAN CHASE BANK, NA and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents; and THE NORTHERN TRUST COMPANY, as
Documentation Agent.

Recitals:

A. The Borrower desires to borrow funds under this Agreement for general
corporate purposes, including liquidity and working capital.

B. The Lenders are willing to make loans under the terms and conditions set
forth in this Agreement.

Agreements:

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Adjustment.

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

“Agent” means the Administrative Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus one-half percent (0.50%). Any change in the
Alternate Base Rate due to a change in the Prime



--------------------------------------------------------------------------------

Rate or the Federal Funds Effective Rate will be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.

“Applicable Rate” means for any day:

(a) with respect to any Revolving Loan that is a Eurodollar Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Eurodollar Margin” and in the column corresponding to the “Pricing Level” that
applies for such day;

(b) with respect to the facility fees payable hereunder, the applicable rate per
annum set forth in the Pricing Schedule in the row opposite the caption
“Facility Fee Rate” and in the column corresponding to the “Pricing Level” that
applies for such day;

In each case, the “Applicable Rate” will be based on the Borrower’s Pricing
Rating (as defined in the Pricing Schedule) as of the relevant determination
date; provided that at any time when an Event of Default has occurred and is
continuing, such Applicable Rates will be those set forth in the Pricing
Schedule as “Level IV Pricing”, effective upon the Agent’s giving notice to the
Borrower of such applicability of Level IV Pricing.

On the Effective Date and until adjusted pursuant to the provisions of this
definition and the Pricing Schedule, the Applicable Rate will be determined by
reference to Level II Pricing.

“Arranger” means KeyBank National Association, in its capacity as lead arranger
of the Facility.

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Board of Directors” means, the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

“Borrower” means Radian Group Inc., a Delaware corporation, and its successors
and assigns permitted pursuant to Section 9.04(h).

 

- 2 -



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Interest Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect. The term “Borrowing” does not apply to a Swingline
Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means the occurrence of any of the following:

(a) the acquisition by any Person, including any syndicate or group deemed to be
a “person” under Section 13(d)(3) of the Exchange Act of beneficial ownership,
directly or indirectly through a purchase, merger or other acquisition
transaction or series of purchase, merger or other acquisition transactions, of
shares of the Capital Stock of the Borrower entitling that person to exercise
33% or more of the total voting power of all shares of the Capital Stock of the
Borrower entitled to vote generally in elections of directors, other than any
acquisition by the Borrower, any of its Subsidiaries or any of its employee
benefit plans (except that any of those Persons shall be deemed to have
beneficial ownership of all securities it has the right to acquire, whether the
right is currently exercisable or its exercisable only upon the occurrence of a
subsequent condition); or

(b) Continuing Directors ceasing or otherwise failing to constitute a majority
of the members of the board of directors of the Borrower;

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(d) the Borrower’s consolidation or merger with or into any other Person, any
merger of another Person into the Borrower, or any conveyance, transfer, sale,
lease or other disposition of all or substantially all of the Borrower’s
properties and assets to another Person, other than (but subject to the
restrictions of Section 6.03): (A) any transaction: (1) that does not result in
any reclassification, conversion, exchange or cancellation of outstanding shares
of the Borrower’s Capital Stock; and (2) pursuant to which holders of the
Borrower’s Capital Stock immediately prior to the transaction have the
entitlement to exercise, directly or indirectly 50% or more of the total voting
power of all shares of Capital Stock entitled to vote generally in elections

 

- 3 -



--------------------------------------------------------------------------------

of directors of the continuing or surviving Person immediately after giving
effect to such issuance; and (B) any merger, share exchange, transfer of assets
or similar transaction solely for the purpose of changing the Borrower’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock, if at all, solely into all of
the shares of Common Stock, ordinary shares or American Depositary Shares of the
surviving Person.

For purposes of this definition:

(i) whether a person is a “beneficial owner” shall be determined in accordance
with Rule 13d-3 under the Exchange Act and (y) the term “person” includes any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act;

(ii) “Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by that corporation;

(iii) “Common Stock” shall mean the Common Stock, $0.001 par value per share, of
the Borrower existing on the date hereof or any other shares of Capital Stock of
the Borrower into which such Common Stock shall be reclassified or changed; and

(iv) a “Continuing Director” shall mean:

(a) An individual who was a member of the Board of Directors of the Borrower
first elected by the stockholders or by the Board of Directors prior to the date
hereof or prior to the time that any person becomes after the date hereof the
holder of record of in excess of 33% of the Capital Stock of the Borrower
entitled to vote in the election of directors; or

(b) An individual designated (before such individual’s initial election as a
director) as a Continuing Director by a majority of the then Continuing
Directors.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender (or, for purposes of Section 2.16(b), by
any lending office of such Lender or by such Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after such date.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans in the maximum aggregate amount, and upon and subject to
the other terms and conditions, set forth in this Agreement, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.21, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01(a), or in the Assignment pursuant to which such Lender shall have
assumed its initial Commitment, as applicable. The initial aggregate amount of
the Commitments is $400,000,000.

 

- 4 -



--------------------------------------------------------------------------------

“Conduit Debt” means any obligation that would constitute Debt of a special
purpose entity or Subsidiary (including a trust) that is consolidated on the
Borrower’s financial statements in accordance with GAAP, whether or not such
obligation is guaranteed in whole or part by the Borrower, Radian Asset
Assurance, Inc. or another Insurance Subsidiary, provided that the proceeds of
such obligation are used by such special purpose entity or Subsidiary to make
loans to, or to purchase assets from, the Borrower, any Subsidiary or Affiliate
of the Borrower, or any Person that is not an Affiliate of the Borrower, in the
ordinary course of business (it being understood that securitization and similar
transactions involving special purpose entities or Subsidiaries are in the
ordinary course of business).

“Consolidated” means the Borrower and its Subsidiaries, taken as a whole,
consolidated in accordance with GAAP.

“Consolidated Assets” means, as at any date of determination, the net book value
of all assets of the Borrower and its Subsidiaries as of such date classified as
assets in accordance with GAAP and determined on a Consolidated basis.

“Consolidated Liabilities” means, as at any date of determination, all
liabilities of the Borrower and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a Consolidated basis.

“Consolidated Net Worth” means, as at any date of determination, the remainder
of (a) all Consolidated Assets as of such date, minus (b) all Consolidated
Liabilities as of such date.

“Control” means possession, directly or indirectly, of the power of a Person
(a) to vote 33% or more of any class of voting securities (unless any other
holder of such class of voting securities, who is not an Affiliate of such
Person, holds a percentage of such class of voting securities equal to or
greater than that held by such Person) or (b) to direct or cause the direction
of the management or policies of a Person, whether through the ownership of
voting securities, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Current Redeemable Equity” means any preferred stock or other preferred Equity
Interests, which in either case, is subject to mandatory redemption at the
option of the holder at any time prior to the first anniversary of the Maturity
Date.

“Debt” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money or with respect to
advances of any kind,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts).

 

- 5 -



--------------------------------------------------------------------------------

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and accrued expenses
incurred in the ordinary course of business),

(f) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Debt secured thereby has
been assumed,

(g) all Guarantees by such Person of Debt of others,

(h) all Capital Lease Obligations of such Person,

(i) all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

(j) Current Redeemable Equity, and

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent that contractual
provisions binding on the holder of such Debt provide that such Person is not
liable therefor.

Notwithstanding the foregoing, (i) the Debt of any Person shall not include any
Conduit Debt and any Insured Debt or any Guarantee thereof by the Borrower,
Radian Asset Assurance, Inc. or another Insurance Subsidiary in the ordinary
course of its business (it being understood that the commencement of a new
business activity that is then intended by the Borrower, Radian Asset Assurance,
Inc. or such other Insurance Subsidiary thereafter to be in the ordinary course
of its business shall be construed to be “in the ordinary course of its
business” for the purposes of this sentence), and (ii) in connection with the
purchase by the Borrower or any Material Subsidiary of any business, the term
“Debt” will exclude post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid when due.

 

- 6 -



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollar” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 4 14(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue
Code, is treated as a single employer under Section 414 of the Internal Revenue
Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 4 12(d) of the Internal Revenue
Code or Section 3 03(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

- 7 -



--------------------------------------------------------------------------------

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning specified in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

(a) income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States, except to the extent that such jurisdiction within the United
States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or. in the case of any Lender, in which
its applicable lending office is located;

(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a) above; and

(c) in the case of a Foreign Lender, any withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or designates a new lending
office or (ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.18(e).

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.20(b), (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.18(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

“Exposure” means, with respect to any Lender at any time, the sum of (i) the
aggregate outstanding principal amount of such Lender’s Revolving Loans and
(ii) such Lender’s Swingline Exposure at such time.

“Facility” means the revolving credit loan facility made available to the
Borrower under and pursuant to Section 2.01(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions

 

- 8 -



--------------------------------------------------------------------------------

with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
Cleveland, or, if such rate is not so published on such Business Day, the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller or any assistant controller of the Borrower.

“Financing Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain

 

- 9 -



--------------------------------------------------------------------------------

working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Debt or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Debt or other obligation;
provided that the term “Guarantee” shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) financial
guarantees made as an incident to the conduct by any Insurance Subsidiary of its
insurance business and in the ordinary course of such business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indemnified Taxes” means all Taxes except Excluded Taxes.

“Insurance Subsidiary” means a Subsidiary that is a regulated insurance company.
As of the date of this Agreement, Amerin Re Corporation, Radian Mortgage
Reinsurance Company, Radian Asset Assurance Inc., Radian Reinsurance (Bermuda)
Limited, Radian Asset Assurance Limited, Van-American Insurance Company, Inc.,
Commonwealth Mortgage Assurance Company of Texas, Radian Guaranty Inc., Radian
Mortgage Insurance Company, Inc. (f/k/a Commonwealth Mortgage Assurance Company
of Arizona), and Radian Insurance Inc. constitute the Insurance Subsidiaries.

“Insured Debt” means any debt of the Borrower or its Subsidiaries that is
guaranteed by the Borrower, Radian Asset Assurance, Inc. or another Insurance
Subsidiary, provided that the proceeds of such debt are used to purchase
securities, instruments, notes or other obligations issued or owed by any Person
that is not an Affiliate of Borrower, in the ordinary course of business.

“Interest Election” means an election by the Borrower to change or continue the
Interest Type of a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each calendar quarter, (b) with respect to any Swingline Loan, the day on
which such Loan is required to be repaid and (c) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, if such Interest Period is longer than three months,
each day during such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or other periods available from all Lenders) thereafter, as the Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such

 

- 10 -



--------------------------------------------------------------------------------

Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be deemed to be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Parties” means the Lenders and the Administrative Agent.

“Lenders” means the Persons listed on Schedule 2.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment. Unless the
context requires otherwise, the term “Lenders” includes the Swingline Lender.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate of interest, determined by the Administrative Agent
in accordance with its usual procedures (which determination shall be conclusive
and binding absent manifest error) as of approximately 11:00 A.M. (London time)
two (2) Business Days prior to the beginning of such Interest Period pertaining
to such Eurodollar Borrowing, appearing on page 3750 of the Dow Jones Telerate
Service (or any successor to or substitute page of such Service, or any
successor to or substitute for such Service providing rate quotations comparable
to those currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) as
the rate in the London interbank market for dollar deposits in immediately
available funds with a maturity comparable to such Interest Period. In the event
that such a rate quotation is not available for any reason, then the rate shall
be the rate, determined by the Administrative Agent as of approximately 11:00
A.M. (London time) two (2) Business Days prior to the beginning of such Interest
Period pertaining to such Eurodollar Borrowing, to be the average (rounded
upwards, if necessary, to the nearest one hundredth of one percent (1/100th of
1%)) of the per annum rates of interest at which dollar deposits in immediately
available funds,

 

- 11 -



--------------------------------------------------------------------------------

approximately equal in principal amount to such Eurodollar Borrowing and for a
maturity comparable to the Interest Period, are offered to KeyBank National
Association by prime banks in the London interbank market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Like-Kind Exchange” means the disposition of property in exchange for similar
property or for cash proceeds in a transaction qualifying as a like-kind
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986 (or any
successor provision).

“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.10(e) and any certificate required to be
delivered by the Borrower pursuant to Article 2 or Article 5.

“Loans” means loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context requires otherwise, the term “Loans” includes
Swingline Loans.

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or prospects of the
Borrower and its Subsidiaries taken as a whole, except for circumstances that
affect the insurance industry as a whole, (b) the ability of the Borrower to
perform its obligations under any Loan Document or (c) the rights of or benefits
available to any Lender Party under, or the validity or enforceability of, any
Loan Document.

“Material Debt” means an issuance or series of related issuances of Debt (other
than obligations in respect of the Loans and Current Redeemable Equity) of any
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000.

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.

“Material Subsidiary” means a Subsidiary the stockholders’ equity of which
exceeds an amount equal to 15% of the Consolidated stockholders’ equity of the
Borrower, determined in accordance with GAAP. As of the date of this Agreement,
Radian Guaranty Inc., Radian Insurance Inc., Enhance Financial Services Group
Inc., and Radian Asset Assurance Inc. constitute the Material Subsidiaries.

“Maturity Date” means the Revolving Availability Termination Date.

 

- 12 -



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns
or, if it shall be dissolved or shall no longer assign credit ratings to long
term debt, then any other nationally recognized statistical rating agency
designated by the Administrative Agent and reasonably acceptable to the
Borrower.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning specified in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Percentage” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment. If the Commitments of the
Facility have terminated or expired, the Percentages will be determined based on
the Commitments of the Facility most recently in effect, adjusted to give effect
to any assignments.

“Permitted Liens” means (a) inchoate Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.05 and (b) judgment
Liens in respect of one or more final, non-appealable judgments for the payment
of money in an aggregate amount at any time not exceeding $25,000,000 rendered
against the Borrower or any one or more of its Material Insurance Subsidiaries
but only so long as such judgment or judgments remain undischarged for a period
of not more than ten (10) consecutive Business Days.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 400 l(a)(13) of ERISA.

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

 

- 13 -



--------------------------------------------------------------------------------

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by KeyBank National Association as its “prime” rate
(or equivalent rate otherwise named) in effect at its principal office in
Cleveland, Ohio, which prime rate is not necessarily the lowest rate of interest
charged by KeyBank National Association to commercial borrowers. Each change in
the Prime Rate will be effective for purposes hereof from and including the date
such change is publicly announced as being effective.

“Rating Agency” means each of S&P and Moody’s.

“Register” has the meaning specified in Section 9.04(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Re-domestication Requirements” means, with respect to any transaction effecting
a re-domestication of the Borrower’s jurisdiction of formation referred to in
Section 6.03(a) or Section 9.04(h), the following:

(a) the Borrower shall have delivered to the Administrative Agent written notice
of such re-domestication not less than thirty (30) days prior to the effective
date thereof (or such shorter period to which the Administrative Agent may in
its discretion agree), which notice shall contain an explicit description of
such re-domestication, including an identification of the Person into which the
Borrower would merge, or to which all of the assets and liabilities of the
Borrower would be assigned, as the case may be (in either case, the “Transaction
Party”);

(b) the Borrower shall have delivered to the Administrative Agent such
additional information relating to such transaction, the structure and
procedures thereof and the Transaction Party as the Administrative Agent may
reasonably request;

(c) the Transaction Party shall be duly formed, validly existing and in good
standing under the laws of the United States of America, one of its States, the
District of Columbia, the Territory of Bermuda, or other jurisdiction approved
by the Administrative Agent in its discretion;

(d) all of the shareholders of the Borrower immediately prior to such merger or
assignment are all of the shareholders of the Transaction Party immediately
after such merger or assignment (except for variances therefrom, if any, arising
from fractional shares);

(e) the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that by operation of law or
contract, the Transaction Party shall have acceded to and assumed all of the
indebtedness, liabilities

 

- 14 -



--------------------------------------------------------------------------------

and other obligations of the Borrower under and pursuant to this Agreement and
each of the other Loan Documents;

(f) the Borrower and the Transaction Party shall have executed and delivered to
the Administrative Agent and the Lenders such confirmations, joinders,
assumptions and other agreements as the Administrative Agent may reasonably
require to confirm such indebtedness, liabilities and obligations of the
Transaction Party; and

(g) the Administrative Agent and the Lenders shall have received such opinions
of counsel, documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence, good standing and
authorization of the Transaction Party, the validity and enforceability of such
indebtedness, liabilities and other obligations against the Transaction Party,
the incumbency of officers executing Loan Documents on behalf of the Transaction
Party, and such other matters relating to the Borrower, the Transaction Party,
its subsidiaries, the Loan Documents or the Financing Transactions as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

“Reporting Company” means a Person that is required by Section 12 (g) or
Section 15(d) of the Exchange Act to file periodic reports with the SEC.

“Required Lenders” means, at any time, Lenders having aggregate Exposures and
unused Commitments representing more than 50% of the sum of all Exposures and
unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower, or any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the Revolving Availability Termination Date (or,
if earlier, the date on which all outstanding Commitments terminate).

“Revolving Availability Termination Date” means December 13, 2011 (or if such
date is not a Business Day with respect to Eurodollar Loans, the next preceding
day that is a Business Day with respect to Eurodollar Loans), as the same may be
extended pursuant to Section 2.06.

“Revolving Loan” means a Loan made pursuant to Section 2.02.

 

- 15 -



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns or, if it shall be dissolved or
shall no longer assign credit ratings to long term debt, then any other
nationally recognized statistical rating agency designated by the Administrative
Agent and reasonably acceptable to the Borrower.

“SEC” means the United States Securities and Exchange Commission.

“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt
which is not secured or supported by a guarantee, letter of credit or other form
of credit enhancement; provided that if a Senior Debt Rating by a Rating Agency
is required to be at or above a specified level and such Rating Agency shall
have changed its system of classifications after the date hereof, the
requirement will be met if the Senior Debt Rating by such Rating Agency is at or
above the new rating that most closely corresponds to the specified level under
the old rating system; and provided further that the Senior Debt Rating in
effect on any date is that in effect at the close of business on such date.

“Senior Officer” means any of the Chairman of the Board of Directors, the Chief
Executive Officer, the Chief Operating Officer, the President, or any Executive
Vice President of the Borrower or any Financial Officer.

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages will include those imposed pursuant to such Regulation D.
Eurodollar Loans will be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve
Adjustment will be adjusted automatically on and as of the effective date of any
change in any applicable reserve percentage.

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests (i) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (ii) otherwise having

 

- 16 -



--------------------------------------------------------------------------------

ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions, are, as of such date, owned, controlled or
held.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Exposure” means, at any time, the aggregate outstanding principal
amount of the Swingline Loans at such time. The Swingline Exposure of any Lender
at any time will be its Percentage of the total Swingline Exposure at such time.

“Swingline Lender” means KeyBank National Association, in its capacity as the
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Commitment” means, at any date, the aggregate of the Commitments of all
Lenders at such date.

“Total Outstanding Amount” means, at any date, the aggregate Exposures of all
Lenders at such date.

“United States” means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement. Loans and Borrowings may be classified by Interest Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments,

 

- 17 -



--------------------------------------------------------------------------------

supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof’ and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the word “property” shall
be construed to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment of any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment of any provision hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not at any time result in (A) such Lender’s Exposure exceeding its
Commitment or (B) the Total Outstanding Amount exceeding the Total Commitment
then in effect. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

(b) The Commitments of the Lenders are several, i.e., the failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, and no Lender shall be responsible for any other
Lender’s failure to make Loans as and when required hereunder.

Section 2.02. Revolving Loans. (a) Each Revolving Loan shall be made as part of
a Borrowing consisting of Loans of the same Interest Type and under the same
Facility made by the Lenders of such Facility ratably in accordance with their
respective Commitments, as the Borrower may request (subject to Section 2.15) in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to fund such
Loan. Any exercise of such option shall not affect the Borrower’s obligation to
repay such Loan to the Lender as provided herein.

 

- 18 -



--------------------------------------------------------------------------------

(b) At the beginning of each Interest Period for any Eurodollar Borrowing, the
aggregate amount of such Borrowing shall be an integral multiple of $1,000,000
and not less than $5,000,000. When each Base Rate Borrowing is made, the
aggregate amount of such Borrowing shall be an integral multiple of $1,000,000
and not less than $2,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments.
Borrowings of more than one Interest Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of seven
(7) Eurodollar Borrowings outstanding.

(c) Notwithstanding any other provision hereof, the Borrower will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of the Facility under which such Eurodollar Borrowing is made.

Section 2.03. Requests to Borrow Revolving Loans. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Prevailing Eastern Time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of a Base Rate Borrowing, not later than 11:00
a.m., Prevailing Eastern Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower will be
deemed to have selected an Interest Period of one month’s duration. Promptly
after it receives a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender as to the details of such
Borrowing Request and the amount of such Lender’s Loan to be made pursuant
thereto.

 

- 19 -



--------------------------------------------------------------------------------

Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in each case in an amount
that (i) is an integral multiple of $1,000,000, (ii) will not result in the
aggregate outstanding principal amount of all Swingline Loans exceeding
$40,000,000 and (iii) will not result in the Total Outstanding Amount exceeding
the Total Commitment then in effect; provided that the Swingline Lender may, but
will not be required to, make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or email
transmission), not later than 3:00 p.m., Prevailing Eastern Time, on the
proposed date of borrowing. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent shall promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the Borrower’s general deposit account with the Swingline Lender by
5:00 p.m., Prevailing Eastern Time, on the requested date of such Swingline
Loan; provided that the Swingline Lender will endeavor to make each Swingline
Loan available to the Borrower by means of a credit to the Borrower’s general
deposit account with the Swingline Lender within two hours after the submission
of the request by the Borrower on the requested date of such Swingline Loan, or
if requested after 3:00 p.m., Prevailing Eastern Time, then before 10:30 a.m. on
the next Business Day after the requested date of such Swingline Loan. Each
Swingline Loan shall bear interest at the rate specified in Section 2.14(c).

(c) The Borrower unconditionally promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the thirtieth day after such Swingline Loan is made; provided
that, unless the Swingline Lender otherwise expressly agrees in writing, on each
day that a Borrowing of Revolving Loans is made, the Borrower shall repay all
Swingline Loans that were outstanding when such Borrowing was requested.

(d) The Borrower will have the right at any time to prepay any Swingline Loan in
full or in part in an amount that is an integral multiple of $1,000,000. The
Borrower shall notify the Swingline Lender and the Administrative Agent, by
telephone (confirmed by telecopy or email transmission), of the date and amount
of any such prepayment not later than noon, Prevailing Eastern Time, on the date
of prepayment. Each such prepayment shall be made directly to the Swingline
Lender and shall be accompanied by accrued interest on the amount prepaid.

(e) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 3:00 p.m., Prevailing Eastern Time, on any Business Day,
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans then outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
after it receives such notice, the Administrative Agent shall notify each Lender
as to the details thereof and such Lender’s Percentage of such aggregate amount
of

 

- 20 -



--------------------------------------------------------------------------------

Swingline Loans. Each Lender agrees, upon receipt of such notification, to pay
to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Percentage of such aggregate amount of Swingline Loans. Each Lender’s
obligation to acquire participations in Swingline Loans pursuant to this
subsection is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and each payment by a Lender
to acquire such participations shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender shall comply with its
obligation under this subsection by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07(b) shall apply, mutatis mutandis, to the
payment obligations of the Lenders under this subsection), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in Swingline Loans acquired pursuant to this
subsection, and thereafter payments in respect of such Swingline Loans shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or any other party on behalf
of the Borrower) in respect of a Swingline Loan after the Swingline Lender
receives the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent, which shall promptly remit any such
amounts received by it to the Lenders that shall have made payments pursuant to
this subsection and to the Swingline Lender, as their interests may appear. The
purchase of participations in Swingline Loans pursuant to this subsection will
not relieve the Borrower of any default in the payment thereof.

Section 2.05. [Reserved]

Section 2.06. Extension of Revolving Availability Termination Date. (a) The
Borrower may, by written notice delivered to the Administrative Agent not less
than sixty (60) days prior to the then current Revolving Availability
Termination Date, but on not more than two (2) occasions after the Effective
Date, request each Lender to extend the Revolving Availability Termination Date
to the date that is the first anniversary of the then current Revolving
Availability Termination Date.

(b) No Lender shall be required to consent to a requested extension. If any
Lender (for the purposes of this Section 2.06, a “Non-Extending Lender”) fails
to consent in writing to the extension then being requested by the Borrower on
or before the date that is thirty (30) days prior to the then current Revolving
Availability Termination Date, the Borrower may, at its sole expense and effort,
upon notice (for the purposes of this Section 2.06, an “Extension Removal
Notice”) to such Non-Extending Lender and the Administrative Agent, require such
Non-Extending Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (including, without limitation, participations
in Swingline Loans) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that if the proposed assignee is not a Lender, the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Commitment is
being assigned, the Swingline Lender), which consents shall not unreasonably be
withheld. Notwithstanding the foregoing, (i) the Borrower shall not have such
right to require any such assignment, and a Non-Extending Lender shall not be
required to make any such assignment, if, within five (5) Business Days
following such

 

- 21 -



--------------------------------------------------------------------------------

Non-Extending Lender’s receipt of the Extension Removal Notice, such
Non-Extending Lender consents in writing to the extension then being requested
by the Borrower.

(c) If the Borrower chooses not to require a Non-Extending Lender to assign, or
if it fails to cause another Lender or other assignee to accept such assignment
and assume such obligations on or before the date that is five (5) Business Days
prior to the then current Revolving Availability Termination Date, (i) the
Commitment of such Non-Extending Lender shall expire and terminate on the then
current Revolving Availability Termination Date, and (ii) on the then current
Revolving Availability Termination Date the Borrower shall pay to such
Non-Extending Lender in immediately available funds an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and shall have, at the option of the
Borrower, (A) deposited with the Administrative Agent as cash collateral for the
benefit of the Swingline Lender an amount equal to such non-consenting Lender’s
participations in Swingline Loans or (B) paid in full all Swingline Loans then
outstanding (which payment may, at the Borrower’s option, and subject to the
terms and conditions of this Agreement, be funded by the proceeds of Revolving
Loans).

(d) Notwithstanding the consent to such extension by any Lender, such extension
shall be effective as to those Lenders which have consented to such extension,
which shall be deemed to include any Lender that is such by operation of the
provisions of paragraph (b), above (collectively, for the purposes of this
Section 2.06, the “Extending Lenders”) only so long as, (i) on the date on which
the Borrower delivers such notice of extension request to the Administrative
Agent and on the then current Revolving Availability Termination Date no Default
has occurred and is continuing, (ii) the representations and warranties of the
Borrower set forth in the Loan Documents shall be true in all material respects
on and as of the date on which the Borrower delivers such notice of extension
request to the Administrative Agent and on and as of the then current Revolving
Availability Termination Date (provided that any representation or warranty that
by its express terms is made as of an earlier date need be true only as of such
earlier date), (iii) on the then current Revolving Availability Termination Date
the Borrower shall have (A) delivered to the Administrative Agent a certificate,
dated that date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (i) and (ii) of this Section 2.06 and (B) executed and delivered to the
Agent such confirmation or other acknowledgment of the effectiveness of such
extension as the Administrative Agent may require, and (iv) after giving effect
to all such consents and assignments, the aggregate Commitments of all of the
Extending Lenders would equal or be greater than $75,000,000.

Section 2.07. Funding of Revolving Loans. (a) Each Lender making a Revolving
Loan hereunder shall wire the principal amount thereof in immediately available
funds, by 1:00 p.m., Prevailing Eastern Time, on the proposed date of such Loan,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent shall make such
funds available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent and designated by the Borrower in the applicable Borrowing Request.

 

- 22 -



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent receives notice from a Lender before the
proposed date of any Borrowing that such Lender will not make its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.07(a) and may, in reliance on such assumption, make a
corresponding amount available to the Borrower. In such event, if a Lender has
not in fact made its share of such Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the day such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.08. Interest Elections. (a) Each Borrowing of Revolving Loans
initially shall be of the Interest Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Interest Type or, in the case
of a Eurodollar Borrowing, to continue such Borrowing for one or more additional
Interest Periods, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent thereof by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting that a
Borrowing of the Interest Type resulting from such election be made on the
effective date of such election. Each such telephonic Interest Election shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or e-mail
transmission to the Administrative Agent of a written Interest Election in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election shall specify the following
information in compliance with Section 2.02 and subsection (e) of this Section:

(i) the Borrowing to which such Interest Election applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election,
which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

 

- 23 -



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower will be deemed to have selected an Interest Period
of one month’s duration.

(d) Promptly after it receives an Interest Election, the Administrative Agent
shall advise each Lender as to the details thereof and such Lender’s portion of
each resulting Borrowing.

(e) if the Borrower fails to deliver a timely Interest Election with respect to
a Eurodollar Borrowing before the end of an Interest Period applicable thereto,
such Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the
end of such Interest Period. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto on the date of such notice.

Section 2.09. Termination or Reduction of Commitments. (a) Unless previously
terminated, the Commitments will terminate on the Revolving Availability
Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) the amount of each reduction of the Commitments
shall be an integral multiple of $1,000,000 and not less than $5,000,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect thereto and to any concurrent prepayment of Revolving Loans pursuant to
Section 2.11, the Total Outstanding Amount would exceed the Total Commitment and
(iii) the Borrower shall not reduce the Commitments if, after giving effect
thereto, the outstanding Commitments would be less than $75,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce Commitments under Section 2.09(b), at least one Business Day
before the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly after it receives any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section will be
irrevocable; provided that any such notice terminating Commitments may state
that it is conditioned on the effectiveness of other credit facilities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or before the specified effective date) if such condition is not
satisfied. Any termination or reduction of Commitments will be permanent and
will be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.10. Payment at Maturity; Evidence of Debt. (a) The Borrower
unconditionally promises to pay to the Administrative Agent on the Maturity
Date, for the account of each Lender, the then unpaid principal amount of such
Lender’s Revolving Loans.

 

- 24 -



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility under which it is
advanced, the Interest Type thereof and each Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not affect the Borrower’s obligation to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and substantially
in the form of, as appropriate, Exhibit B hereto. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.

Section 2.11. Optional and Mandatory Prepayments. (a) Optional Prepayments. The
Borrower will have the right at any time to prepay any Borrowing in whole or in
part, subject to the provisions of this Section and Section 2.17.

(b) Mandatory Prepayments. If at any date the Total Outstanding Amount exceeds
the Total Commitment calculated as of such date, then not later than the next
succeeding Business Day, the Borrower shall be required to prepay the Loans in
an amount equal to such excess until the Total Outstanding Amount does not
exceed the Total Commitment.

(c) Allocation of Prepayments. Before any optional or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.11(f).

(d) Partial Prepayments. Each partial prepayment of a Borrowing shall be in an
amount that would be permitted under Section 2.02(b) for a Borrowing of the same
Interest Type, except as needed to apply fully the required amount of a
mandatory prepayment. Each partial prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing.

(e) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.12 or Section 2.14.

 

- 25 -



--------------------------------------------------------------------------------

(f) Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or e-mail transmission) of any prepayment of
any Borrowing hereunder (i) in the case of a Eurodollar Borrowing, not later
than noon, Prevailing Eastern Time, three Business Days before the date of
prepayment and (ii) in the case of a Base Rate Borrowing, not later than noon,
Prevailing Eastern Time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09(c). Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

Section 2.12. Change in Control. (a) If (i) a Change in Control of the Borrower
shall occur, and (ii) immediately after such Change in Control (or the planned
occurrence thereof) is first known to the public, the Senior Debt Rating by
either Rating Agency is one or more levels or categories lower than such Rating
Agency’s Senior Debt Rating immediately prior to such Change in Control (or the
planned occurrence thereof) is first known to the public, the Borrower shall,
within one Business Day after the occurrence thereof, give the Administrative
Agent notice thereof, and the Administrative Agent shall promptly notify each
Lender thereof. Such notice shall describe in reasonable detail the facts and
circumstances giving rise thereto and the date of such Change in Control and
each Lender may, by notice to the Borrower and the Administrative Agent (a
“Termination Notice”) given not later than ten days after the date of such
Change of Control, terminate its Commitment, which shall be terminated, and
declare any Loans made by it (together with accrued interest thereon) and any
other amounts payable hereunder for its account to be, and such Loans and such
amounts shall become, due and payable, in each case on the day following
delivery of such Termination Notice (or if such day is not a Business Day, the
next succeeding Business Day), without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.

(b) If the Commitment of any Lender is terminated pursuant to this Section at a
time when any Swingline Loan is outstanding, then (i) such Lender shall remain
responsible to the Swingline Lender with respect to such Swingline Loan to the
same extent as if its Commitment had not terminated and (ii) the Borrower shall
pay to such Lender an amount in immediately available funds (which funds shall
be held as collateral pursuant to arrangements satisfactory to such Lender)
equal to such Lender’s Swingline Exposure at such time.

Section 2.13. Fees. (a) The Borrower shall pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue during the
Revolving Availability Period at the Applicable Rate per annum on the average
daily amount of the Commitment of such Lender, whether used or unused, during
the period from and including the Effective Date to the date on which such
Commitment terminates. Such facility fee shall be payable in arrears on the last
day of each calendar quarter in respect of the calendar quarter then ending and
on the earlier date on which the Commitment of such Lender shall be terminated.

 

- 26 -



--------------------------------------------------------------------------------

(b) The Borrower shall pay to the Administrative Agent for the benefit of each
Lender a utilization fee at the rate of five one-hundredths of one percent
(0.05%) per annum, computed on the Exposure of such Lender, for each day prior
to the Revolving Availability Termination Date on which such Lender’s Exposure
exceeds an amount equal to one-half ( 1/2) of such Lender’s Commitment on such
day. Such utilization fee shall be payable in arrears on the last day of each
calendar quarter in respect of the calendar quarter then ending and on the
earlier date on which the Commitment of such Lender shall be terminated.

(c) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon by the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be computed on the basis of a year of 360
days and will be payable for the actual number of days elapsed and shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
for distribution, in the case of facility fees, and utilization fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.14. Interest. (a) The Loans comprising each Base Rate Borrowing shall
bear interest for each day at the Alternate Base Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest for each
Interest Period in effect for such Borrowing at the Adjusted LIBO Rate for such
Interest Period, plus the Applicable Rate.

(c) Each Swingline Loan shall bear interest for each day at the rate per annum
equal to (i) the rate determined by the Swingline Lender to be its cost of funds
in respect of such Swingline Loan, plus (ii) the Applicable Rate for Eurodollar
Borrowings then in effect.

(d) Notwithstanding the foregoing, (i) without limiting the provisions of clause
(ii), below, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest (or in the case of principal, continue to bear interest), after as well
as before judgment, at a rate per annum equal to (A) in the case of overdue
principal of any Loan, the rate that otherwise would be applicable to such Loan
as provided in the preceding subsections of this Section or (B) in the case of
any other amount, the Alternate Base Rate; and (ii) upon notice to the Borrower
from the Administrative Agent upon and during the continuance of an Event of
Default (which notice the Agent may deliver in its discretion and shall deliver
promptly following the written request of the Required Lenders), and continuing
for so long as an Event of Default exists (but without duplication of the
interest accruing pursuant to clause (i), above), interest on the principal of
the Loans and interest accruing on any interest, fee or other amount then
payable by the Borrower hereunder, shall accrue, after as well as before
judgment, at a rate per annum equal to 2% plus the rate that otherwise would be
applicable to such Loan, unpaid interest, unpaid fee or unpaid other amount as
provided in the preceding provisions of this Section.

 

- 27 -



--------------------------------------------------------------------------------

(e) Interest accrued on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitment under which it
was advanced; provided that (i) interest accrued pursuant to Section 2.14(d)
shall be payable on demand, (ii) upon any repayment of any Loan (except a
prepayment of a Base Rate Loan before the end of the Revolving Availability
Period), interest accrued on the principal amount repaid shall be payable on the
date of such repayment and (iii) upon any conversion of a Eurodollar Loan before
the end of the current Interest Period there for, interest accrued on such Loan
shall be payable on the effective date of such conversion.

(f) All interest hereunder will be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate will be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case will
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Each applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and its determination
thereof will be conclusive absent manifest error.

Section 2.15. Alternate Rate of Interest. If before the beginning of any
Interest Period for a Eurodollar Borrowing:

(i) the Dow Jones Telerate Service is no longer quoting rates for LIBO Rates and
there is no substitute or successor thereto as provided in Section 1.01, and if
deposits in dollars in the applicable amounts are not being offered to KeyBank
National Association in the London interbank market for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate principal amount of the Loans
to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period, after giving effect to
Section 2.16, will not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any interest
Election that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing will be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing will be made
as a Base Rate Borrowing.

Section 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

 

- 28 -



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to reduce any amount received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower shall pay to such Lender such additional amount or
amounts as will compensate it for such additional cost incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time following receipt of the certificate
referred to in subsection (c) of this Section, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate it or its holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate it or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. Each such certificate shall contain a
representation and warranty on the part of the Lender to the effect that
(i) such Lender has complied with its obligations pursuant to Section 2.20
hereof in an effort to eliminate or reduce such amount and (ii) such Lender has
treated similar loans or credits held by it in the same manner. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Failure or delay by any Lender to demand compensation pursuant to this
Section will not constitute a waiver of its right to demand such compensation;
provided that the Borrower will not be required to compensate a Lender pursuant
to this Section for any increased cost or reduction incurred more than 180 days
before it notifies the Borrower of the Change in Law giving rise to such
increased cost or reduction and of its intention to claim compensation therefor.
However, if the Change in Law giving rise to such increased cost or reduction is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.

Section 2.17. Break Funding Payments. If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrower fails to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(1) and is
revoked in accordance therewith), or (d) any Eurodollar Loan is assigned on a
day other than the last day of an Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.20, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such event

 

- 29 -



--------------------------------------------------------------------------------

(provided that the computation of such loss, cost and expense shall be made
without reference to the Applicable Margin). In the case of a Eurodollar Loan,
such loss, cost and expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the end of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have begun on the date of
such failure), over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the beginning of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.18. Taxes. (a) All payments by the Borrower under the Loan Documents
shall be made free and clear of and without deduction or withholding, for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower shall be
required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable will be increased as necessary so that, after
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) are made, each
relevant Lender Party receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and withholdings and (iii) the Borrower shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law. Notwithstanding anything to the contrary herein, the Borrower shall not be
obligated to pay any Lender any amounts pursuant to this Section 2.18(a) in
respect of Indemnified Taxes or Other Taxes that would not have been imposed but
for noncompliance with Section 2.18(f).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Lender Party, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Lender Party with respect to any payment by or obligation of the
Borrower under the Loan Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment delivered to the Borrower by
a Lender Party on its own behalf, or by the Administrative Agent on behalf of a
Lender Party, shall be conclusive absent manifest error. If the Borrower has
indemnified any Lender Party pursuant to this Section 2.18(c), such Lender Party
shall take such steps as the Borrower shall reasonably request (at the
Borrower’s expense) to assist the Borrower in recovering the Indemnified Taxes
or Other Taxes and any penalties or interest attributable thereto; provided that
no Lender Party shall be required to take any action pursuant to this
Section 2.18(c) unless, in the judgment of such Lender Party, such

 

- 30 -



--------------------------------------------------------------------------------

action (i) would not subject such Lender Party to any unreimbursed cost or
expense and (ii) would not otherwise be disadvantageous to such Lender Party.

(d) As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) If a Lender obtains any refund, tax credit, tax deduction or similar benefit
solely by reason of any Indemnified Tax or Other Tax in respect of which the
Borrower has made a payment under this Agreement, then (subject to the next
following sentence) such Lender shall, upon receipt of such refund, credit,
deduction or benefit, pay to the Borrower such amount (if any) not exceeding the
increased amount paid by the Borrower as equals the net after-tax value to the
Lender, in its reasonable opinion, of such part of such refund, credit,
deduction or benefit as it considers is allocable to such Indemnified Tax or
Other Tax, having regard to all its dealings giving rise to similar refunds,
credits, deductions or benefits in relation to the same tax period and to the
cost of obtaining such refund, credit, deduction or benefit. The Borrower
acknowledges that (i) nothing herein contained shall interfere with the rights
of a Lender to arrange its tax affairs in whatever manner it deems fit and in
particular no Lender shall be under any obligation to claim relief from its
corporate profits or similar tax liability in respect of any such deduction or
withholding in priority to any other reliefs, claims, credit or deductions
available to it or if the Lender considers that claiming such relief would be
significantly disadvantageous to the Lender, (ii) the Lenders shall not be
obligated to disclose to the Borrower any information regarding their tax
affairs or tax computation, and (iii) the Borrower, upon the request of the
Lenders, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imputed by the relevant Governmental
Authority) to the Lenders in the event the Lenders are required to repay such
refund to such Governmental Authority.

(f) Each Lender that becomes a party to this Agreement after the date of this
Agreement and that is created or organized under the laws of the United States
or any state thereof or the District of Columbia (a “U.S. Payee”) shall deliver
to the Agent and the Borrower two (2) properly completed executed originals of
United States Internal Revenue Service (“IRS”) Form W-9 (or any subsequent
versions thereof or successors thereto). Such form shall be delivered by each
U.S. Payee on or before the date such U.S. Payee becomes a party to this
Agreement and, thereafter, promptly before the expiration, obsolescence or
invalidity of any form previously delivered by such U.S. Payee. Each Lender or
other Person receiving payments hereunder that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia (a “Non-U.S. Payee”) shall deliver to the Agent and the Borrower
(i) two (2) properly completed executed originals of either IRS Form W-8BEN or
Form W-8ECI (or any subsequent versions thereof or successors thereto) or other
applicable IRS Form W-8 claiming, as applicable, complete exemption from or a
reduction rate of U.S. federal Withholding Tax on all payments under this
Agreement and under all other Loan Documents, (ii) in the case of a Non-U.S.
Payee claiming exemption from U.S. federal Withholding Tax under section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” two
(2) properly completed executed originals of IRS Form W-8BEN (or any subsequent
versions thereof or successors thereto)

 

- 31 -



--------------------------------------------------------------------------------

identifying such Non-U.S. Payee as the beneficial owner with respect to such
payments, together with a certificate representing that such Non-U.S. Payee is
not a bank for purposes of section 881(c)(3)(A) of the Code, is not a 10-percent
shareholder (within the meaning of section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of section 864(d)(4) of the Code) and claiming complete
exemption from U.S. federal Withholding Tax on all payments under this Agreement
and under all other Loan Documents, or (iii) such other evidence of exemption as
may be reasonably satisfactory to the Borrower. Such forms shall be delivered by
each Non-U.S. Payee on or before the date on which it becomes a party to this
Agreement and, thereafter, promptly before the expiration, obsolescence or
invalidity of any form previously delivered by such Non-U.S. Payee. Any Person
supplying forms or other documentation pursuant to this subsection shall
promptly notify the Borrower if, to such Person’s actual knowledge, any form or
other documentation previously submitted becomes incorrect. In those
circumstances as shall be necessary to allow payments hereunder to be made free
of (or at reduced rate of) Indemnified Tax, the Agent, upon written request from
the Borrower, shall provide the Borrower with two (2) properly completed
executed originals of IRS Form W-8IMY (or any subsequent versions thereof or
successors thereto), together with all documentation required to be supplied
therewith. Notwithstanding any other provisions of this Section 2.18(f), no
Person shall be required to deliver any form pursuant to this Section 2.18(f)
that such Person is not legally able to deliver. The Borrower shall withhold any
Taxes required to be withheld on payments hereunder, except to the extent the
Borrower has been furnished evidence of exemption from withholding in accordance
with the foregoing provisions of this subsection, and under no circumstances
shall the failure of any Lender or other Person to receive any amounts so
withheld constitute an Event of Default or otherwise result in the incurrence of
any liability by the Borrower except in respect of Indemnified Taxes or Other
Taxes as and to the extent set forth in Section 2.18(a).

(g) The provisions of this Section 2.18 shall survive the termination of this
Agreement and the repayment of all Obligations.

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a) The Borrower shall make each payment required to be made by it under the
Loan Documents (whether of principal, interest or fees, or amounts payable under
Section 2.16, 2.17 or 2.18(c) or otherwise) before the time expressly required
under the relevant Loan Document for such payment (or, if no such time is
expressly required, before noon, Prevailing Eastern Time) on the date when due,
in immediately available funds, without set-off or counterclaim. Any amount
received after such time on any day may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. The Borrower shall specify to the
Administrative Agent the Facility to which any payment applies; and all such
payments shall be made to the Administrative Agent at its offices at 127 Public
Square, 6th Floor, Cleveland, Ohio 44114 (or such other address as may from time
to time be designated by the Administrative Agent to the Borrower in writing),
except payments to be made directly to the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.16, 2.17, 2.18
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly alter
receipt thereof. Unless otherwise specified

 

- 32 -



--------------------------------------------------------------------------------

herein, if any payment under any Loan Document shall be due on a day that is not
a Business Day, the date for payment will be extended to the next succeeding
Business Day and, if such payment accrues interest, interest thereon will be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the Lenders in
accordance with the amounts of principal then due.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any of its participations in Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in Swingline Loans and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in Swingline Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this subsection shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless, before the date on which any payment is due to the Administrative
Agent for the account of one or more Lender Parties hereunder, the
Administrative Agent receives from the Borrower notice that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance on
such assumption, distribute to each relevant Lender Party the amount due to it.
In such event, if the Borrower has not in fact made such payment, each Lender
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender Party with interest thereon, for each
day from and including the day such amount is distributed to it to but excluding
the day it repays the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

- 33 -



--------------------------------------------------------------------------------

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.04(e), 2.07(b), 2.19(d) or 9.03(c), the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.20. Lender’s Obligation to Mitigate; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.16, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including without
limitation, by designating a different lending office for funding or booking its
Loans hereunder or by assigning its rights and obligations hereunder to another
of its offices, branches or affiliates; provided that no Lender shall be
required to take any action pursuant to this Section 2.20(a) unless, in the
reasonable judgment of such Lender, such designation or assignment or other
action (i) would eliminate or reduce amounts payable pursuant to Section 2.16 or
2.18, as the case may be, in the future, (ii) would not subject such Lender to
any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender. The Borrower shall pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement (including, without
limitation, participations in Swingline Loans) to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Swingline Lender), which consents shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply.

Section 2.21. Optional Increase in Commitments. At any time prior to the date
that is sixty (60) days prior to the Revolving Availability Termination Date, if
no Default shall have occurred and be continuing (or would result after giving
effect thereto), the Borrower, may, if it so elects, increase the aggregate
amount of the Commitments (each such increase to be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $25,000,000), either by
designating one or more financial institutions not theretofore a Lender to
become a Lender

 

- 34 -



--------------------------------------------------------------------------------

(such designation to be effective only with the prior written consent of the
Administrative Agent and the Swingline Lender, which consents will not be
unreasonably withheld or delayed, and only if each such financial institution
accepts a Commitment in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000), or by agreeing with one or more
existing Lenders that such Lenders’ respective Commitments shall be increased
(with the allocations among such agreeing Lenders and such financial
institutions being made by mutual agreement of the Borrower and the
Administrative Agent, subject to the limitations on amount set forth above in
this Section 2.21). Upon execution and delivery by the Borrower and each such
Lender or other financial institution of an instrument (a “Commitment
Acceptance”) in form reasonably satisfactory to the Administrative Agent, such
existing Lender shall have a Commitment as therein set forth or such other
financial institution shall become a Lender with a Commitment as therein set
forth and all the rights and obligations of a Lender with such a Commitment
hereunder; provided:

(a) that the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

(b) that the Borrower shall have delivered to the Administrative Agent a copy of
the Commitment Acceptance;

(c) that the amount of such increase, together with all other increases in the
aggregate amount of the Commitments pursuant to this Section 2.21 since the date
of this Agreement, does not exceed $100,000,000;

(d) that, before and after giving effect to such increase, the representations
and warranties of the Borrower contained in Article 3 of this Agreement shall be
true and correct in all material respects (provided that any representation or
warranty that by its express terms is made as of an earlier date need be true
only as of such earlier date); and

(e) that the Administrative Agent shall have received such evidence (including
an opinion of Borrower’s counsel) as it may reasonably request to confirm the
Borrower’s due authorization of the transactions contemplated by this
Section 2.21 and the validity and enforceability of the obligations of the
Borrower resulting therefrom.

On the date of any such increase, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.21:

(x) within five Business Days, in the case of any Base Rate Borrowings then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Borrowings then outstanding, the Borrower
shall prepay such Borrowing in its entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in Article 4, the
Borrower shall reborrow Revolving Loans from the

 

- 35 -



--------------------------------------------------------------------------------

Lenders in proportion to their respective Commitments after giving effect to
such increase, until such time as all outstanding Revolving Loans are held by
the Lenders in such proportion; and

(y) each existing Lender whose Commitment has not increased pursuant to this
Section 2.21 (each, a “Non-increasing Lender”) shall be deemed, without further
action by any party hereto, to have sold to each Lender whose Commitment has
been assumed or increased under this Section 2.21 (each, an “Increased
Commitment Lender”), and each Increased Commitment Lender shall be deemed,
without further action by any party hereto, to have purchased from each
Non-Increasing Lender, a participation (on the terms specified in
Section 2.04(e)) in each Swingline Loan in which such Non-Increasing Lender has
acquired a participation in an amount equal to such Increased Commitment
Lender’s Percentage thereof, until such time as all Swingline Exposures are held
by the Lenders in proportion to their respective Commitments after giving effect
to such increase.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

Section 3.01. Organization; Powers. The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failures to do so, in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

Section 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by the Borrower are within its corporate, limited liability company
or similar company powers and have been duly authorized by all necessary
corporate, limited liability company (or similar) action and, if required,
stockholder or equity holder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower is to be a party, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, as the case
may be, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws, limited liability company agreement
or other organizational documents of the Borrower or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement

 

- 36 -



--------------------------------------------------------------------------------

or other instrument binding upon the Borrower or any of its properties, or give
rise to a right thereunder to require the Borrower to make any payment, where
such default or payment reasonably can be expected to have a Material Adverse
Effect and (d) will not result in the creation or imposition of any Lien on any
property of the Borrower.

Section 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (or has made available to the Lenders
through its filings with the SEC’s EDGAR filing system) (i) the audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2005 and the related Consolidated statements of income and cash
flows for the Fiscal Year then ended, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) the unaudited Consolidated balance
sheet of the Borrower and its Subsidiaries as of September 30, 2006 and the
related Consolidated statements of income and cash flows for the Fiscal Quarter
then ended and for the portion of the Fiscal Year then ended, all certified by
the Borrower’s chief financial officer. Such financial statements present
fairly, in all material respects, the Consolidated financial position of the
Borrower and its Subsidiaries as of such dates and its Consolidated results of
operations and cash flows for such periods in accordance with GAAP, subject to
normal year-end adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.

(b) From December 31, 2005, through and including the Effective Date, except as
disclosed on any filings made by the Borrower to the SEC, there has been no
material adverse change in the business, operations, properties, assets,
financial condition, or prospects of the Borrower and its Subsidiaries, taken as
a whole.

Section 3.05. Insurance Licenses. Schedule T to the most recent Statutory
Statement of each Material Insurance Subsidiary lists, as of the Effective Date,
all of the jurisdictions in which such Material Insurance Subsidiary holds
active licenses (including, without limitation, licenses or certificates of
authority from Applicable Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business or to act as an
insurance agent or broker (collectively, the “Licenses”). Each Material
Insurance Subsidiary is in compliance with the Licenses held by it, except where
the failure so to comply would not have a Material Adverse Effect. No License
(to the extent material) is the subject of a proceeding for suspension or
revocation or any similar proceedings, there is no sustainable basis for such a
suspension or revocation, and to the knowledge of the Borrower no such
suspension or revocation has been threatened by any Applicable Insurance
Regulatory Authority except in any such case where such proceedings would not
have a Material Adverse Effect.

Section 3.06. Borrower’s Subsidiaries. As of the Effective Date, the Borrower
has no Subsidiaries that, under the applicable rules of the SEC, are required to
be disclosed on Exhibit 21 to the Borrower’s most recent Annual Report on SEC
Form 10-K, other than those set forth on Schedule 3.06. Schedule 3.06 accurately
identifies the jurisdiction under the laws of which each such Subsidiary is
formed and whether such Subsidiary is or is not, as the case may be, a Material
Subsidiary as of the Effective Date.

Section 3.07. Litigation. As of the Effective Date, except as set forth in any
filings of the Borrower made to the SEC, there is no action, suit, arbitration
proceeding or other proceeding,

 

- 37 -



--------------------------------------------------------------------------------

inquiry or investigation, at law or in equity, before or by any arbitrator or
Governmental Authority pending against the Borrower or any Material Subsidiary
or of which the Borrower or any Material Subsidiary has otherwise received
notice or which, to the knowledge of the Borrower, is threatened against the
Borrower or any Material Subsidiary (i) which would reasonably be expected to
result in a Material Adverse Effect or (ii) that involves any of the Loan
Documents or the Financing Transactions.

Section 3.08. Compliance with Laws and Certain Agreements; Foreign Asset Control
Regulations. (a) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property (including
(i) all Environmental Laws, (ii) ERISA, (iii) applicable laws, regulations and
orders dealing with intellectual property, and (iv) the Fair Labor Standards Act
and other applicable law dealing with such matters) and all indentures (or
equivalent documents otherwise named) binding on it or its property, except
where failures to do so, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

(b) The Borrower is and will remain in full compliance with all laws and
regulations applicable to it ensuring that no person who owns a controlling
interest in or otherwise controls the Borrower is or shall be (A) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (B) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), under any related enabling
legislation or under any other similar Executive Orders.

Section 3.09. Investment and Holding Company Status. The Borrower is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
liability, on a Consolidated basis, of $50,000,000.

Section 3.11. Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U) in violation of Regulation U.

Section 3.12. Disclosure. All of the reports, financial statements, certificates
and other written information (other than projected financial information) that
have been made available by or on behalf of the Borrower to the Arranger, the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder, when
taken together with the information contained in the Company’s filings with the
SEC and with other information delivered or made available by or on behalf of
the Borrower to the Arranger, the Administrative Agent or such Lender pursuant
this Agreement or

 

- 38 -



--------------------------------------------------------------------------------

any other Loan Document, are correct in all material respects and do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time.

Section 3.13. Solvency. Immediately after the Financing Transactions to occur on
the Effective Date are consummated and after giving effect to the application of
the proceeds of each Loan made on the Effective Date and after giving effect to
the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(c) the Borrower will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and
proposed to be conducted after the Effective Date.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received counterparts hereof signed by
the Borrower and each of the Lenders listed on the signature pages hereof (or,
in the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
facsimile or other written confirmation from such party that it has executed a
counterpart hereof).

(b) The Administrative Agent shall have received favorable written opinion
addressed to the Administrative Agent and the Lenders and dated the Effective
Date of Drinker Biddle & Reath LLP, counsel for the Borrower, (i) which opinion
is substantially in the form of Exhibit C and (ii) covering such other matters
relating to the Borrower, the Loan Documents or the Financing Transactions as
the Required Lenders shall reasonably request. The Borrower requests such
counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and its Material
Subsidiaries, the authorization for and validity of the Financing Transactions,
the incumbency of officers executing Loan Documents on behalf of the Borrower,
and any other legal matters relating to the Borrower, its Material Subsidiaries,
the Loan Documents or the Financing Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

- 39 -



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower on behalf of the Borrower, confirming compliance with
the conditions set forth in clause (b), (c) and (d) of Section 4.02.

(e) The Borrower shall have paid all fees and other amounts due and payable to
the Lender Parties on or before the Effective Date, including, to the extent
invoiced, all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Borrower under the Loan
Documents.

(f) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Financing Transactions shall
have been obtained and be in full force and effect, except where failure to
obtain such approval or consent would not have a Material Adverse Effect.

(g) The Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Credit Agreement
among the Borrower, various lender parties thereto, KeyBank National
Association, Lead Arranger, Sole Book Runner, and Swingline Lender, Bank of
America, N.A., as Syndication Agent, and Barclays Bank PLC, as Documentation
Agent dated December 16, 2004, as amended, shall have expired or been terminated
and that all Indebtedness and other obligations of the Borrower thereunder shall
have been paid and satisfied in full.

(h) The Administrative Agent and the Lenders shall have received from the
Borrower such other certificates and other documents as the Administrative Agent
or any Lender may reasonably have requested, including the promissory note
complying with Section 2.10(e) of any Lender requesting such promissory note.

Promptly after the Effective Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

Section 4.02. Conditions to Initial Utilization and Each Subsequent Utilization.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial Borrowing) and the obligation of the Swingline Lender to
make any Swingline Loan (including the initial Swingline Loan, if such initial
Swingline Loan is made prior to the occasion of the initial Borrowing) are each
subject to receipt of the Borrower’s request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a) The Effective Date shall have occurred.

(b) Immediately after giving effect to such Borrowing or Swingline Loan, as
applicable, no Default shall have occurred and be continuing.

(c) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true in all material respects on and as of the date of such
Borrowing or

 

- 40 -



--------------------------------------------------------------------------------

Swingline Loan, as applicable (provided that any representation or warranty that
by its express terms is made as of an earlier date need be true only as of such
earlier date).

(d) Immediately before and after such Borrowing or Swingline Loan, the Total
Outstanding Amount will not exceed the Total Commitment.

Each Borrowing and each Swingline Loan shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in clauses (b), (c) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full and all other obligations hereunder have been performed, the
Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent (for delivery to each Lender):

(i) as soon as available and in any event within 90 days after the end of each
Fiscal Year, its audited Consolidated balance sheet as of the end of such Fiscal
Year and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without being subject to any
so-called ‘going concern’ or similar qualification or exception and without any
qualification or exception as to the scope of such audit that is not acceptable
to the Administrative Agent) as presenting fairly in all material respects the
financial position, results of operations and cash flows of the Borrower and its
Subsidiaries on a Consolidated basis in accordance with generally accepted
auditing standards;

(ii) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, its Consolidated balance
sheet as of the end of such Fiscal Quarter and the related statements of income
and cash flows for such Fiscal Quarter and for the then elapsed portion of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer as
(A) presenting fairly in all material respects the financial position, results
of operations and cash flows of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP, subject to customary year-end
adjustments and excluding footnotes and (B) notwithstanding the provisions of
clause (A), having been prepared in accordance with the applicable rules of the
SEC; provided, however, that so long as the Borrower is a Reporting Company, the
certification required hereunder shall be deemed

 

- 41 -



--------------------------------------------------------------------------------

satisfied so long as such Financial Officer has made such certification to the
extent required by the rules and regulations of the SEC;

(iii) concurrently with each delivery of financial statements under clause
(i) or (ii) above, a certificate of a Financial Officer (x) certifying as to
whether a Default has occurred and is continuing and, if a Default has occurred
and is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09 and (z) identifying any
change(s) in GAAP or in the application thereof that have become effective since
the date of, and have had an effect on, the Borrower’s most recent audited
financial statements referred to in Section 3.04 or delivered pursuant to this
Section (and, if any such change has become effective, specifying the effect of
such change on the financial statements accompanying such certificate);

(iv) promptly after the same become publicly available, copies of all periodic
and other material reports and proxy statements filed by the Borrower or any
Material Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC; and

(v) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower and its
Material Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;

provided that any information or document that is required to be furnished by
any of clauses (i) through (v) of this Section 5.01 and that is filed with the
SEC via the EDGAR filing system shall be deemed to be furnished.

Section 5.02. Notice of Material Events. The Borrower shall furnish to the
Administrative Agent (for delivery to each Lender) written notice of any of the
following events or conditions within three (3) Business days following
knowledge of such event or condition by a Senior Officer:

(a) the occurrence of any Default;

(b) the occurrence of any change in the Senior Debt Ratings by either of Moody’s
and S&P; and

(c) after such time, if ever, as the Borrower ceases to be a Reporting Company:

(i) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority or Applicable Insurance Regulatory
Authority against or affecting the Borrower or any Material Subsidiary or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect; and

 

- 42 -



--------------------------------------------------------------------------------

(ii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Borrower and its Material Subsidiaries in an aggregate amount
exceeding $25,000,000.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Material Insurance Subsidiary Reporting. The Borrower shall
furnish to the Administrative Agent (for delivery to each Lender) copies of the
following:

(a) promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 60 days after the end of each of the first three quarterly
fiscal periods of each fiscal year of each Material Insurance Subsidiary, its
quarterly Statutory Statement for such quarterly fiscal period, together with
the opinion thereon of a senior financial officer of such Material Insurance
Subsidiary stating that such Statutory Statement presents in all material
respects the financial condition of such Material Insurance Subsidiary for such
quarterly fiscal period in accordance with statutory accounting practices
required or permitted by the Applicable Insurance Regulatory Authority;

(b) promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 100 days after the end of each fiscal year of each Material
Insurance Subsidiary, the annual Statutory Statement of such Material Insurance
Subsidiary for such year, together with (i) the opinion thereon of a senior
financial officer of such Material Insurance Subsidiary stating that said annual
Statutory Statement presents in all material respects the financial condition of
such Material Insurance Subsidiary for such fiscal year in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority and (ii) a certificate of a valuation actuary (but only to
the extent that the Borrower or such Material Insurance Subsidiary obtains such
certificate) affirming the adequacy of reserves taken by such Material Insurance
Subsidiary in respect of future policyholder benefits as at the end of such
fiscal year (as shown on such Statutory Statement); and

(c) if and when prepared, the report of Deloitte & Touche LLP (or other
independent certified public accountants of recognized national standing) on the
annual Statutory Statements of each Material Insurance Subsidiary delivered
pursuant to clause (b), above.

Section 5.04. Existence; Conduct of Business. The Borrower shall, and shall
cause each of its Material Insurance Subsidiaries and each other Subsidiary of
which any such Material Insurance Subsidiary is a subsidiary) to (where the
failure by such Material Insurance Subsidiary or other Subsidiary to do so would
reasonably be expected to result in a Material Adverse Effect), do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or Section 9.04.

Section 5.05. Payment of Tax Obligations. The Borrower shall, and shall cause
each of its Material Insurance Subsidiaries to, pay all of its Tax liabilities,
before the same shall become

 

- 43 -



--------------------------------------------------------------------------------

delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Material Insurance Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (c) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.

Section 5.06. Maintenance of Properties. The Borrower shall, and shall cause
each of its Material Subsidiaries to, maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to maintain such property would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.07. Insurance. The Borrower shall keep itself and all of its insurable
tangible properties, and shall cause each Material Subsidiary to keep itself and
all of its insurable properties, insured at all times to such extent, by such
insurers, and against such hazards and liabilities as is customarily carried by
prudent businesses of like size and enterprise, except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect; and
promptly upon the Administrative Agent’s written request upon and during the
continuance of an Event of Default, the Borrower shall furnish to the
Administrative Agent such information about any such insurance as the
Administrative Agent may from time to time reasonably request.

Section 5.08. Proper Records; Rights to Inspect and Appraise. The Borrower
shall, and shall cause each of its Material Subsidiaries to, keep proper books
of record and account in which complete and correct entries are made of all
transactions relating to its business and activities to the extent necessary to
prepare financial statements and other information required by (i) this
Agreement or any other Loan Document, including, without limitation,
Section 5.01, or (ii) any Applicable Insurance Regulatory Authority. The
Borrower shall, and shall cause each of its Material Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its tangible properties, to
examine and (subject to written confidentiality agreements and matters protected
by attorney-client privilege) make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers, directors and
employees, all at such reasonable times and as often as reasonably requested.

Section 5.09. Compliance with Laws. The Borrower shall, and shall cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws and ERISA
and the respective rules and regulations thereunder) applicable to it or its
property, other than such laws, rules or regulations (a) the validity or
applicability of which the Borrower or any Subsidiary is contesting in good
faith by appropriate proceedings or (b) the failure to comply with which would
not reasonably be expected to result in a Material Adverse Effect.

Section 5.10. Use of Proceeds. The proceeds of the Revolving Loans and Swingline
Loans will be used only to finance the general corporate purposes of the
Borrower (including liquidity and working capital needs of the Borrower and its
Subsidiaries). No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations U and X.

 

- 44 -



--------------------------------------------------------------------------------

Section 5.11 Licenses. The Borrower shall, and shall cause each of its Material
Insurance Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business except where such failure to preserve, renew or
keep in full force and effect would not reasonably be expected to result in a
Material Adverse Effect.

ARTICLE 6

NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, and all other obligations hereunder have been performed, the
Borrower covenants and agrees with the Lenders that:

Section 6.01. [Reserved]

Section 6.02. Liens. The Borrower shall not create or permit to exist any Lien
on any capital stock or other Equity Interest of any Material Insurance
Subsidiary, except Permitted Liens.

Section 6.03. Fundamental Changes. (a) The Borrower shall not merge into or
consolidate with any other Person, or liquidate or dissolve, or permit any other
Person to merge into or consolidate with it, except that:

(i) the Borrower may merge with any Person organized under the laws of the
United States of America or one of its States or the District of Columbia so
long as (A) the Borrower is the surviving corporation, (B) at the time thereof
and immediately after giving effect thereto no Default shall have occurred and
be continuing, and (C) the Senior Debt Rating by each Rating Agency immediately
following the proposed merger’s becoming known publicly is not more than one
level or category lower than the Senior Debt Rating by such Rating Agency
immediately prior to the proposed merger’s becoming known publicly; and

(ii) the Borrower may merge with any other Person, but only so long as (A) such
merger is solely for the purpose of effecting a re-domestication of the
Borrower’s jurisdiction of formation, (B) each of the Re-Domestication
Requirements shall have been satisfied, and (C) at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing.

(b) Neither the Borrower nor any Subsidiary will engage in any business if,
after giving effect to such business, less than two-thirds (2/3) of the
Borrower’s Consolidated revenues, determined in accordance with GAAP, would be
derived from the providing of insurance and other financial services.

 

- 45 -



--------------------------------------------------------------------------------

Section 6.04. Subsidiary Acquisitions. The Borrower shall not, and shall not
permit any of its Material Insurance Subsidiaries to make any material
acquisition unless, immediately before and after giving effect thereto, no
Default shall have occurred and be continuing.

Section 6.05. Asset Sales. The Borrower shall not, and shall not permit any
Subsidiary that owns any of the capital stock or other Equity Interests of a
Material Insurance Subsidiary to, sell, transfer, lease or otherwise dispose of
any capital stock or other Equity Interest of any Material Insurance Subsidiary
to any Person that is not the Borrower or a Subsidiary, except that the Borrower
(or such Subsidiary) may sell, transfer or otherwise dispose of such Equity
Interests so long as the net cash proceeds thereof are (a) retained by the
Borrower (or such Subsidiary) in the form of cash or cash equivalents,
(b) reinvested in a Material Insurance Subsidiary, or (c) expended for any other
lawful purpose, so long as, (i) both immediately before and immediately after
giving effect to such expenditure, no Default shall have occurred and be
continuing and (ii) such expenditure would not reasonably be expected to result
in a Material Adverse Effect.

Section 6.06. Restricted Payments. The Borrower shall not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving effect to such Restricted Payment, no Event of Default
shall have occurred and be continuing.

Section 6.07. [Reserved]

Section 6.08. [Reserved]

Section 6.09. Consolidated Net Worth. The Borrower shall not permit its
Consolidated Net Worth as of the end of any Fiscal Quarter ending after the
Effective Date to be less than Two Billion Dollars ($2,000,000,000).

Section 6.10. Ratings. (a) The Borrower shall not at any time cause or permit
both (a) its Senior Debt Rating by S&P to be less than A- and (b) its Senior
Debt Rating by Moody’s to be less than A3 (by way of illustration and not
limitation, the Borrower would breach this covenant only if both (i) its Senior
Debt Rating by S&P is BBB+ or lower and (ii) its Senior Debt Rating by Moody’s
is Baa1 or lower).

(b) The Borrower shall not at any time cause or permit either (a) its Senior
Debt Rating by S&P to be less than BBB or (b) its Senior Debt Rating by Moody’s
to be less than Baa2 (by way of illustration and not limitation, the Borrower
would breach this covenant only if either (i) its Senior Debt Rating by S&P is
BBB- or lower or (ii) its Senior Debt Rating by Moody’s is Baa3 or lower).

Section 6.11. Amendment of Material Documents. The Borrower shall not, and shall
not permit any of its Material Insurance Subsidiaries to, without the prior
written consent of the Required Lenders, amend, modify or waive any of its
rights under its certificate of formation, limited liability company agreement,
certificate of incorporation, by-laws or other organizational

 

- 46 -



--------------------------------------------------------------------------------

documents, in each case in any manner that would reasonably be expected to have
a Material Adverse Effect.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when the same shall
become due, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) the Borrower shall fail to pay when due any interest on any Loan or any fee
or other amount (except an amount referred to in clause (a) above) payable under
any Loan Document, and such failure shall continue unremedied for a period of
five (5) days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Material Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder (provided that any representation or
warranty that by its express terms is made as of an earlier date need be true
only as of such earlier date), shall prove to have been incorrect in any
material respect when made or deemed made and, if the circumstances giving rise
to such false or misleading representation or warranty are susceptible to being
cured in all material respects, such false or misleading representation or
warranty shall not be cured in all material respects for ten (10) days after the
earlier to occur of (i) the date on which an officer of the Borrower shall
obtain knowledge thereof, or (ii) the date on which written notice thereof shall
have been given to the Borrower by the Administrative Agent;

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in (i) Section 5.0l(i), Section 5.0l(ii), or Section 5.0l(iv) and, on
not more than two occasions in any 12 month period, such failure shall continue
for two days after notice of such failure to the Borrower from the
Administrative Agent, or (ii) Section 5.0l(i), Section 5.0l(ii), or
Section 5.0l(iv) to the extent that clause (i) of this paragraph (d) ceases to
apply, or (iii) Section 5.02 or Section 5.04 or Article 6 (other than
Section 6.02 thereof);

(e) the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (c) and (d) of
this Article 7) and such failure shall continue for 30 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by a Senior Officer;

(f) the Borrower or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for

 

- 47 -



--------------------------------------------------------------------------------

prepayment thereof or otherwise (but after giving effect to any notice, grace
period or both applicable to such payment);

(g) any event or condition occurs that results in any Material Debt becoming due
before its scheduled maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any the Borrower or any of its Material Subsidiaries or
for a substantial part of’ its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, or
(v) make a general assignment for the benefit of creditors;

(j) the Borrower or any of its Material Insurance Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due unless such debts are the subject of a bona fide dispute as to
liability or amount (as this phrase is used in the federal Bankruptcy Code (11
U.S.C §101, et seq.);

(k) one or more final, non-appealable judgments not covered by insurance for the
payment of money in an aggregate amount exceeding $50,000,000 shall be rendered
against the Borrower or any of its Material Subsidiaries and shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any asset of the Borrower or any of its Material
Subsidiaries to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
liability, on a Consolidated basis, of $50,000,000 at any time outstanding;

(m) Either of S&P or Moody’s shall cease to issue Senior Debt Ratings; or

(n) any material provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against the Borrower,
or the Borrower shall so state in writing;

 

- 48 -



--------------------------------------------------------------------------------

then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower; and in the
case of any event with respect to the Borrower described in clause (h) or
(i) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authorization. Each Lender Party irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 8.02. Rights and Powers as a Lender. The Administrative Agent shall, in
its capacity as a Lender, have the same rights and powers as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent. The Administrative Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or Affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

Section 8.03. Limited Duties and Responsibilities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required in writing to exercise by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, or
shall be liable for any

 

- 49 -



--------------------------------------------------------------------------------

failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04. Authority to Rely on Certain Writings, Statements and Advice. The
Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
on any statement made to it orally or by telephone and believed by it to be made
by the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05. Sub-Agents and Related Parties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding Sections of this Article shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to activities in connection with the syndication of the credit facilities
provided for herein as well as activities as the Administrative Agent hereunder.

Section 8.06. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. The Administrative Agent may be removed as the Administrative Agent in
the case of gross negligence or willful misconduct upon not less than 20
Business Days’ notice to the Administrative Agent and the Borrower from the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor
Agent; provided that consultation with the Borrower shall not be required if an
Event of Default shall have occurred and be continuing. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative

 

- 50 -



--------------------------------------------------------------------------------

Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Agent which shall be a bank
or financial institution. Upon acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor Administrative Agent.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as an
Administrative Agent hereunder.

Section 8.07. Credit Decisions by Lenders. Each Lender acknowledges that it has,
independently and without reliance on the Administrative Agent or any other
Lender Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance on the Administrative Agent or any other Lender Party and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
on this Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Section 8.08. Agent’s Fees. The Borrower shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
by the Borrower and such Agent.

Section 8.09. Syndication Agent, Documentation Agent, Etc. None of the
Syndication Agent, the Documentation Agent, the Lead Arranger and the Sole Book
Runner in their capacities as such shall have any duties or responsibilities or
incur any liability under this Agreement or any of the Loan Documents.

Section 8.10. No Reliance on Administrative Agent’s Customer Identification
Program . Each of the Lenders acknowledges and agrees that neither such Lender
nor any of their Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other anti-terrorism law, including any
programs involving any of the following items relating to or in connection with
any of the Borrower, its Affiliates or its agents, this Agreement, the other
Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any record keeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other laws.

 

- 51 -



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means of electronic
communication, all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, as follows:

 

  (a) if to the Borrower, to

Radian Group Inc.

1601 Market Street, Philadelphia, Pennsylvania 19103,

Attention of Terry Latimer (Facsimile No. (215) 963-9658);

 

  (b) if to the Administrative Agent or to the Swingline Lender, to

KeyBank National Association,

127 Public Square, Cleveland, Ohio 44114,

Attention of Mary K. Young (Facsimile No. (216) 689-4981); and

 

  (c) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire;

provided that, with respect to any notice or other communication sent by the
Administrative Agent or a Lender to the Borrower, the Administrative Agent or
such Lender will endeavor also to send a copy of such notice or other
communication to the office of the General Counsel of the Borrower at 1601
Market Street, Philadelphia, Pennsylvania 19103 (Facsimile No. (215) 405-9160);
provided, further, that the Administrative Agent’s or such Lender’s failure to
send such copy shall not in any way impair the effectiveness of such notice or
other communication from the Administrative Agent or such Lender to the Borrower
or create or give rise to any defense, claim, right of action or liability of
any nature whatsoever in favor of the Borrower or any Subsidiary or against the
Administrative Agent, such Lender or any other Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Administrative Agent and the Borrower.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of receipt.

Any information or documents required to be furnished or delivered by the
Borrower pursuant to this Agreement or any other Loan Document may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such information or documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.radiangroupinc.com; or (ii) on which such information or documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether

 

- 52 -



--------------------------------------------------------------------------------

sponsored by the Administrative Agent); provided that (i) the Borrower shall
deliver electronic copies of such information or documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such electronic copies
until a written request to cease delivering electronic copies is given by the
Administrative Agent or such Lender and (ii) in each instance, the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such information or documents.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.

(b) No Loan Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of the Required Lenders; provided that no
such agreement shall:

(i) increase the Commitment of any Lender without its written consent;

(ii) reduce the principal amount of any Loan of a Lender or reduce the rate of
interest thereon, or reduce any fee or other amount payable to a Lender
hereunder, without, in each case, the written consent of such Lender;

(iii) postpone the maturity of any Loan of a Lender, or the required date of any
mandatory payment of principal (including without limitation pursuant to
Section 2.11(b)), or any date for the payment of any interest, fee or other
amount payable to a Lender hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of the Commitment
of a Lender, without, in each case, the written consent of such Lender Party;

(iv) change the definition of “Percentage” or change Section 2.19(b) or 2.19(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender affected thereby;

(v) change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying

 

- 53 -



--------------------------------------------------------------------------------

the number or percentage of Lenders required to take any action thereunder,
without the written consent of each Lender; or

(vi) increase the aggregate amount of the Commitments by an amount in excess of
the amount permitted pursuant to Section 2.21(c), or amend Section 2.21(c) to
permit increases in the aggregate Commitments in excess of an aggregate amount
equal to $100,000,000 during the term of this Agreement, without the written
consent of the Administrative Agent and the Required Lenders (it being
understood that an increase in the Commitment of any Lender is subject to clause
(i) above); and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Swingline Lender without
its prior written consent; and provided further that neither a reduction or
termination of Commitments pursuant to Section 2.09 or 2.12, nor an increase in
Commitments pursuant to Section 2.21, constitutes an amendment, waiver or
modification for purposes of this Section 9.02.

(c) If (i) the effectiveness of any proposed waiver, amendment or modification
requires the consent of each Lender affected thereby or of all Lenders,
(ii) such proposed waiver, amendment or modification has been consented to by
the Required Lenders, and (iii) any one or more Lenders whose consent is
required for such effectiveness fails or refuses to grant its consent, then the
Borrower may, at its option, as to each such non-consenting Lender:

(A) Upon notice to such Lender, the Administrative Agent (and the Swingline
Lender), reduce the Commitment, by terminating the Commitment of such
non-consenting Lender; provided that the Borrower shall have paid to such
non-consenting Lender in immediately available funds an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and shall have deposited with the
Administrative Agent as cash collateral for the benefit of the Swingline Lender
an amount equal to such non-consenting Lender’s participations in Swingline
Loans; or

(B) At its sole expense and effort, upon notice to such Lender, the
Administrative Agent (and the Swingline Lender), require such non-consenting
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (including, without limitation, participations
in Swingline Loans) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (1) the Borrower shall have received the prior written consent of the
Administrative Agent (and the Swingline Lender), which consents shall not
unreasonably be withheld, and (2) such non-consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts).

The Commitment of a Lender shall not be terminated as provided in (A), above,
and a Lender shall not be required to make any such assignment as provided in
(B), above, if, prior thereto, such Lender grants its consent to such proposed
waiver, amendment or modification.

 

- 54 -



--------------------------------------------------------------------------------

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Arranger, the Administrative Agent and their respective Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of Squire,
Sanders & Dempsey L.L.P., special counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated and (ii) all
reasonable out-of-pocket expenses incurred by any Lender Party, including the
reasonable fees, charges and disbursements of any counsel for any Lender Party,
in connection with the enforcement or protection of its rights, upon and during
the continuance of a Default, in connection with the Loan Documents (including
its rights under this Section) or the Loans, including, without limitation, all
such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans.

(b) The Borrower shall indemnify each of the Lender Parties and their respective
Related Parties (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Financing Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any tangible property currently or formerly owned or
operated by the Borrower or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that (i) such indemnity shall not be
available to any Indemnitee to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from such
Indemnitee’s gross negligence or willful misconduct; (ii) such indemnity shall
not be available to any Indemnitee for losses, claims, damages, liabilities or
related expenses arising out of a proceeding in which such indemnitee and the
Borrower are adverse parties to the extent that the Borrower prevails on the
merits, as determined by a court of competent jurisdiction (it being understood
that nothing in this Agreement shall preclude a claim or suit by the Borrower
against any Indemnitee for such Indemnitee’s failure to perform any of its
obligations to the Borrower under the Loan Documents); (iii) the Borrower shall
not, in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (x) by mutual agreement of the Administrative
Agent and the Borrower or (y) if no such agreement has been reached following
the Administrative Agent’s good faith consultation with the Borrower with
respect thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower (x) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (y) an opportunity to consult from time to time
with such indemnitee regarding defensive measures and potential settlement; and
(v) the

 

- 55 -



--------------------------------------------------------------------------------

Borrower shall not be obligated to pay the amount of any settlement entered into
without its written consent (which consent shall not be unreasonably withheld).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Swingline Lender under subsection
(a) or (b) of this Section (other than payment of any of the fees, charges,
disbursements and other expenses incurred in connection with the syndication of
the credit facilities provided for herein), each Lender severally agrees to pay
to the Administrative Agent or (as to Lenders only) or the Swingline Lender, as
the case may be such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based on its share of the sum of the total Exposures and unused
Commitments of the Facility at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable within ten Business Days
after written demand therefor or the earlier date on which the Loans are due and
payable in full.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, provided that, except as
expressly provided in paragraph (h), below, the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(except the parties hereto, their respective successors and assigns permitted
hereby and, to the extent expressly provided herein, the Related Parties of the
Lender Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time and any Loans at the time owing to it); provided
that:

(i) except in the case of an assignment to a Lender or a Lender Affiliate, each
of the Borrower and the Administrative Agent (and, in the case of an assignment
of all or a portion of a Commitment or any Lender’s obligations in respect of
its Swingline Exposure, the Swingline Lender) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld);

 

- 56 -



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000; provided that this clause (iii) shall not apply to an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment to more than one Lender Affiliate; and

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire;

and provided further that any consent of the Borrower otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Cleveland, Ohio a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the parties hereto may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any party hereto at any reasonable time and
from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable

 

- 57 -



--------------------------------------------------------------------------------

pursuant to, subsection (b) of this Section and any written consent to such
assignment required by subsection (b) of this Section, the Administrative Agent
shall accept such Assignment and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this subsection.

(e) Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (iv) of the first proviso to
Section 9.02(b) that affects such Participant. Subject to subsection (f) of this
Section, each Participant shall be entitled to the benefits of Sections 2.16,
2.17 and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.19(c) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.18(e) as
though it were a Lender.

(g) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto.

(h) The Borrower may, subject to the terms and conditions of this paragraph (h),
assign all of its assets, rights, indebtedness, liabilities and other
obligations (including, without limitation, all of its rights, indebtedness,
liabilities and other obligations hereunder and under the other Loan Documents),
and have the assignee thereof accept and assume all such assets, rights,
indebtedness, liabilities and other obligations, but only so long as (A) such
assignment, acceptance and assumption is solely for the purpose of effecting a
re-domestication of the Borrower’s jurisdiction

 

- 58 -



--------------------------------------------------------------------------------

of formation, (B) each of the Re-Domestication Requirements shall have been
satisfied, and (C) at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing.

Section 9.05. USA Patriot Act. Each Lender, the Swingline Lender or assignee or
participant of a Lender or the Swingline Lender that is not incorporated under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender or the Swingline Lender is not a
“shell” and certifying to other matters as required by Section 313 of the USA
Patriot Act and the applicable regulations: (1) within ten (10) days after the
Effective Date, and (2) as such other times as are required under the USA
Patriot Act.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any principal of or accrued interest on any Loan or any fee or other
amount payable hereunder is outstanding and unpaid or any Commitment has not
expired or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement (i) will become
effective when the Administrative Agent shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.08. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision

 

- 59 -



--------------------------------------------------------------------------------

shall, as to such jurisdiction, be ineffective to the extent (but only to the
extent) of such invalidity, illegality or unenforceability, (ii) the other
provisions of the Loan Documents shall remain in full force and effect in such
jurisdiction and (iii) the invalidity, illegality or unenforceability of any
such provision in any jurisdiction shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction.

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured; provided that such
Lender shall endeavor to give to the Borrower notice of any such set off
contemporaneously therewith, but no liability or defense shall accrue by reason
of its failure to do so. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender may have.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of Ohio sitting in Cuyahoga County and of the courts of the State of New
York sitting in New York County and of the United States District Court of the
Northern District of Ohio and of the United States District Court of the
Southern District of New York, and any relevant appellate court, in any action
or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Ohio or New York state court
or, to the extent permitted by law, in any such Federal court. Each party hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any Lender Party may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

(c) Each party to this Agreement irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section. Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

 

- 60 -



--------------------------------------------------------------------------------

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in any Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED. EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

Section 9.13. Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors in
connection with this Agreement and the transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided that, to the extent lawfully
permissible, the applicable Lender Party shall give to the Borrower prior
written notice of such disclosure and the opportunity to commence process to
limit the scope of such disclosure), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedy hereunder or any suit, action
or proceeding relating to any Loan Document or the enforcement of any right
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty that is an Affiliate of such Lender (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information either (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to any Lender Party on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to any Lender Party on a nonconfidential basis before disclosure by
the Borrower.

Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the transactions contemplated hereby, the parties hereto
and each of their employees,

 

- 61 -



--------------------------------------------------------------------------------

representatives or other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that have been provided to them relating to such tax treatment and
tax structure, except to the extent that such disclosure would breach applicable
law.

Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

[No additional provisions are on this page; the next page is the signature
page.]

 

- 62 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RADIAN GROUP INC. By:   /s/ Terry Latimer   Terry Latimer   Treasurer and Senior
Vice President KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Lead
Arranger, Sole Book Runner, Swingline Lender, and Lender By:   /s/ Mary K. Young
  Mary K. Young   Senior Vice President

 

- 63 -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA, as Co-Syndication Agent and Lender By   /s/ Lawrence
Palumbo. Jr.   Lawrence Palumbo, Jr.   Vice President

 

- 64 -



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and Lender By  
/s/ Beth C. McGinnis   Beth C. McGinnis, SVP

 

- 65 -



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Documentation Agent and Lender By   /s/ Peter J.
Hallan   Peter J. Hallan   Vice President

 

- 66 -



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By   /s/ Catherine R. Morrow   Catherine R. Morrow  
Vice President

 

- 67 -



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By   /s/ Shelly K. Brown   Shelly K. Brown  
Senior Vice President

 

- 68 -



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC., as Lender By   /s/ Victor Bulzacchelli  
Victor Bulzacchelli   Vice President

 

- 69 -



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By   /s/ Michael R. Zaksheske   Michael R. Zasheske
  Vice President

 

- 70 -



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as Lender By Greenwich Capital Markets, Inc., as
agent   By   /s/ George Urban     George Urban, VP

 

- 71 -



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Pricing Level

   Level I     Level II     Level III     Level IV  

Eurodollar Margin

   0.160 %   0.200 %   0.240 %   0.290 %

Facility Fee Rate

   0.060 %   0.070 %   0.080 %   0.090 %

For purposes of this Schedule, the following terms have the following meanings:

“Borrower’s Pricing Rating” means, as of any day, the Senior Debt Rating on such
day of each of S&P and Moody’s; provided that (i) subject to clause (ii), below,
in the event that on any day the Rating Agencies’ respective Senior Debt Ratings
do not both fall into the same Pricing Category set forth below, the Borrower’s
Pricing Rating shall be the higher of the two Senior Debt Ratings on such day;
(ii) in the event that the Senior Debt Ratings of the two Rating Agencies are
more than one rating designation apart (e.g., S&P is at, say, “A+”, and Moody’s
is at, say, “Baa1”), then the applicable “Eurodollar Margin” and “Facility Fee
Rate” will be determined by reference to the Pricing Category that is applicable
to the Senior Debt Rating that is one rating designation lower than the higher
of the two Senior Debt Ratings (in such example, the applicable “Eurodollar
Margin” and “Facility Fee Rate” would be determined by reference to the S&P
rating designation “A” and accordingly be at Pricing Category II) and (iii) in
the event that, on any day, either of the Rating Agencies shall not then have in
effect a Senior Debt Rating, the Pricing Category shall be Pricing Category IV.
The Pricing Categories shall be re-determined on each day on which occurs an
announcement of a change in the Senior Debt Rating issued by either Rating
Agency.

“Level I Pricing” applies for any day on which the Pricing Category is I; “Level
II Pricing” applies for any day on which the Pricing Category is II; “Level III
Pricing” applies for any day on which the Pricing Category is III; and “Level IV
Pricing” applies for any day on which the Pricing Category is IV.

“Pricing Category” means, for any day, the Pricing Category (I, II, II, or IV)
indicated on the table below that corresponds to the Borrower’s Pricing Rating
on such day:

 

Pricing Category

  

I

   II    III   

IV

Borrower’s Pricing Rating*

  

A+/A1 or higher

Borrower’s Pricing Rating

   A/A2    A-/A3   

BBB+/Baa1 or lower

Borrower’s Pricing Rating

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, or Level IV pricing applies for any day. Pricing Levels are referred to in
ascending order, that is, Level I pricing is the lowest Pricing Level and Level
IV pricing is the highest Pricing Level.

--------------------------------------------------------------------------------

* If another statistical rating agency is substituted for Moody’s or S&P
pursuant to the definition of “Moody’s” or “S&P”, the equivalent ratings
category designations of such substitute Rating Agency shall be substituted for
the ratings category designations of, as the case may be, Moody’s or S&P set
forth in this table.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ACCEPTANCE

AGREEMENT dated as of ___________________, ___________ among [NAME OF ASSIGNOR]
(the “Assignor” and [NAME OF ASSIGNEE] (the “Assignee”).

WHEREAS, this Assignment and Acceptance (the “Agreement”) relates to the Credit
Agreement dated as of December 13, 2006 among Radian Group Inc. (the
“Borrower”), the Assignor and the other Lenders party thereto, KeyBank National
Association, as Administrative Agent (the “Administrative Agent”), Lead
Arranger, Sole Book Runner, and Swingline Lender (as amended from time to time,
the “Credit Agreement”).

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower and participate in Swingline Loans in an aggregate
principal amount at any time outstanding not to exceed $____________

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $______________ are outstanding at the date
hereof;

WHEREAS, Swingline Loans in the aggregate principal amount of $______________
are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $_____________ (the “Assigned
Amount”), together with a corresponding portion of each of its outstanding Loans
and its Swingline Exposure, and the Assignee proposes to accept such assignment
and assume the corresponding obligations of the Assignor under the Credit
Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount and a corresponding portion of each of its outstanding Loans and
its Swingline Exposure, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount and the corresponding portion of
each of its outstanding Loans and its Swingline Exposure. Upon the execution and
delivery hereof by the Assignor and the Assignee [and by the Borrower, the
Administrative Agent and the Swingline Lender]1 and the payment of the amounts
specified in

--------------------------------------------------------------------------------

1 Delete if consent is not required.

 

A-1



--------------------------------------------------------------------------------

Section 3 required to be paid on the date hereof (i) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount and shall acquire the rights of the Assignor
with respect to a corresponding portion of each of its outstanding Loans and its
Swingline Exposure and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by the Assigned Amount, and the Assignor shall be released
from its obligations under the Credit Agreement to the extent such obligations
have been assumed by the Assignee. The assignment provided for herein shall be
without recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2 Facility fees
accrued before the date hereof are for the account of the Assignor and such fees
accruing on and after the date hereof with respect to the Assigned Amount are
for the account of the Assignee. Each of the Assignor and the Assignee agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and
promptly pay the same to such other party.

[SECTION 4. Consent of the Borrower, the Administrative Agent and the Swingline
Lender. This Agreement is conditioned upon the consent of the Borrower, the
Administrative Agent and the Swingline Lender pursuant to Section 9.04(b) of the
Credit Agreement. The execution of the Agreement by the Borrower, the
Administrative Agent and the Swingline Lender is evidence of this consent.]3

SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower or the validity
and enforceability of the Borrower’s obligations under the Credit Agreement, any
note issued thereunder or any Loan Document. The Assignee acknowledges that it
has, independently and without reliance on the Assignor, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter its own independent appraisal of the business,
affairs and financial condition of the Borrower.

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

--------------------------------------------------------------------------------

2 Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

3 Delete if consent is not required.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

[NAME OF ASSIGNOR] By:        Name:   Title: [NAME OF ASSIGNEE] By:        Name:
  Title:

The undersigned consent to the foregoing assignment.

 

[RADIAN GROUP INC. By:        Name:   Title:]4

[KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent and Swingline Lender

By:        Name:   Title:]5

--------------------------------------------------------------------------------

4 Delete if Borrower’s consent is not required.

 

5 Delete (or modify as appropriate) if consent of Administrative Agent, and/or
Swingline Lender is not required.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

NOTE

 

$_______________   December 13, 2006

FOR VALUE RECEIVED, Radian Group Inc., a Delaware corporation (the “Borrower”),
promises to pay to the order of ________________________________ (the “Lender”),
the principal sum of ____________________________ Dollars ($___________) or such
lesser amount that is aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to Article 2 of the Credit Agreement (as
hereinafter defined), in immediately available funds at the main office of
KeyBank National Association, Cleveland, Ohio (or, as the case may be, at the
office of any successor Administrative Agent), as Administrative Agent, together
with interest on the unpaid principal amount hereof at the rates and on the
dates set forth in the Credit Agreement. Subject to the provisions of Article 7
of the Credit Agreement, the Borrower shall pay the principal of and accrued and
unpaid interest on the Loans in full on the Maturity Date.

The Lender is hereby authorized to record on the schedule attached hereto, or to
otherwise record in accordance with its usual practice (including, without
limitation in the Lender’s electronic data processing system), the date and
amount of each Loan and the date and amount of each principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of December 13, 2006 (which, as it
may be amended or modified and in effect from time to time, is herein called the
“Credit Agreement”), among the Borrower, the lenders party thereto, including
the Lender, and KeyBank National Association, as Administrative Agent, Lead
Arranger, Sole Book Runner, and Swingline Lender, Bank of America, N.A., as
Syndication Agent, and Barclays Bank PLC, as Documentation Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

 

RADIAN GROUP INC. By:      Print Name:      Title:     

 

B-1



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF RADIAN GROUP INC. TO __________________________________

DATED DECEMBER 13, 2006

 

Date

  

Principal

Amount of

Loan

  

Maturity

of Interest

Period

  

Principal

Amount

Paid

  

Unpaid

Balance

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

December 13, 2006

KeyBank National Association,

as Administrative Agent and Swingline Lender,

and the Lenders party to the Credit Agreement

c/o KeyBank National Association

127 Public Square

Cleveland, OH 44114

 

Re: Radian Group Inc.

Ladies and Gentlemen:

We have acted as counsel to Radian Group Inc., a Delaware corporation (the
“Company”), in connection with the execution and delivery of that certain Credit
Agreement dated as of the date hereof, by and among the Company, KeyBank
National Association, as Administrative Agent, Lead Arranger, Sole Book Runner,
and Swingline Lender, and the Lenders referred to therein (the “Credit
Agreement”). This opinion is being delivered to you pursuant to Section 4.01(b)
of the Credit Agreement, and all terms used herein have the meanings assigned to
them in the Credit Agreement unless otherwise defined herein.

In connection therewith, we have examined originals or copies, certified or
otherwise identified to our satisfaction of the following documents:

 

  1. The Credit Agreement;

 

  2. A form of Note attached to the Credit Agreement as Exhibit B;

 

  3. Resolutions of the Board of Directors of the Company adopted on November
__, 2006;

 

  4. A certified copy of the certificate of incorporation of the Company;

 

  5. The bylaws of the Company; and

 

  6. Such other corporate records and other agreements, documents and
instruments, and such certificates or comparable documents of officers and
representatives of the Company, as we have deemed appropriate as the basis for
the opinions hereinafter set forth.

Items 1 and 2 above are collectively referred to herein as the “Transaction
Documents.”

In all cases, we have assumed the genuineness of all signatures (other than
those on behalf of the Company), the authenticity of all documents submitted to
us as originals, the conformity to original documents of documents submitted to
us as certified or photostated copies

 

C-1



--------------------------------------------------------------------------------

and the accuracy and completeness of all corporate records and other documents
made available to us by the Company. We have further assumed that (a) the
execution, delivery and performance by the Company of the Credit Agreement and
the Note do not violate any applicable laws (excluding Subject Law), and (b) the
Credit Agreement is enforceable against the parties thereto, other than the
Company.

As to questions of fact material to this opinion, we have relied upon the
accuracy of the representations and warranties made by the parties in the
Transaction Documents and of the certificates and other comparable documents of
officers and representatives of the Company, upon statements made to us in
discussions with the Company’s management and upon certificates of public
officials. Statements made herein “to the best of our knowledge” are based
solely on information actually known to those attorneys currently practicing
with this firm and engaged in the representation of the Company in connection
with the closing of the Credit Agreement. Please note that with respect to
opinion 6 below, we have not conducted a search in any public dockets or public
records (other than the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005 and the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2006) with respect to any litigation, action, suit
or proceeding that may be pending against the Company or any of its officers or
directors, nor have we made any further inquiry whatsoever. Except as otherwise
expressly indicated, we have not undertaken any independent investigation of
factual matters or any investigation of the records of any third party or other
governmental agency.

Based on the foregoing, and subject to the qualifications, limitations and
assumptions stated herein, in our opinion:

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.

2. The Credit Agreement has been duly authorized, executed and delivered by the
Company, and constitutes the valid, legal and binding agreement of the Company,
enforceable against the Company in accordance with its terms.

3. The Notes in the form contemplated by the Credit Agreement have been duly
authorized by the Company for issuance pursuant to the Credit Agreement and,
when executed and delivered by the Company in accordance with the terms of the
Credit Agreement to the extent the Loans evidenced thereby are extended and not
repaid, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.

4. The execution and delivery of the Transaction Documents by the Company and
the performance by the Company of its obligations thereunder (a) do not violate
the certificate of incorporation or bylaws of the Company, (b) do not constitute
a breach of, or default under, the indenture, dated as of June 7, 2005, between
the Company and Wells Fargo Bank National Association, which governs the
Company’s 5.375% Notes due 2015, the indenture, dated as of February 14, 2003,
between the Company and Wachovia Bank, National Association, which governs the
Company’s 5.625% Notes due 2013, or the indenture, dated as of May 29, 2001,
between the Company and First Union National Bank, which governs the Company’s
7.75% Debentures due 2011, and (c) do not result in a violation of Subject Law.

 

C-2



--------------------------------------------------------------------------------

5. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

6. To the best of our knowledge, there is no litigation, action, suit or
proceeding against the Company that questions the validity of any of the
Transaction Documents or the right of the Company to enter into any of such
agreements or to perform its obligations thereunder.

The opinions set forth above are subject to the following qualifications and
limitations:

A. We express no opinion as to the effect on any Transaction Document of
applicable bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, fraudulent conveyance or other similar laws relating to or
affecting the enforcement of rights of creditors and general principles of
equity, whether such enforcement is considered in a proceeding in equity or at
law.

B. We express no opinion as to (a) except as stated in paragraph 4 above,
whether or not the execution, delivery or performance by the Company of the
Credit Agreement or the Note constitutes a breach or violation of, or results in
or requires the creation or imposition of any lien under, any contract,
agreement or instrument binding upon the Company, or (b) the enforceability of
(i) any provisions granting a party rights of set-off without notice, or rights
in its sole discretion providing for conclusive presumptions or determinations,
non-effectiveness of oral modifications, arbitration, waiver of or consent to
service of process, or waiver of offset or defense, (ii) any broadly worded
waivers, (iii) any provision for indemnification or contribution to the extent
that it seeks to indemnify or provide a right of contribution for a party for
punitive damages, penalties, or losses resulting from its willful misconduct or
negligence, or liabilities under any securities laws, (iv) any choice of law
provision in the Credit Agreement or the Note in any federal or state court
other than a federal or state court located in the State of New York, (v) any
choice of forum provision in the Credit Agreement or the Note, (vi) provisions
that purport to establish evidentiary standards, (vii) provisions awarding
attorneys’ fees, (viii) the application, if any, of any laws, rules or
regulations, relating to securities or “blue sky,” antitrust or unfair
competition, pensions or employee benefits, environmental matters, taxation,
compliance with fiduciary duty, or regulatory or licensing requirements
applicable to any specific type of business, (ix) any provision providing for
payment of liquidated damages or prepayment premiums in the Credit Agreement to
the extent such liquidated damages or prepayment premiums could be deemed to
constitute a penalty; (x) any remedial provisions that are not effected in a
commercially reasonable manner, not taken in good faith or do not constitute
fair dealing; (xi) the economic effect on the Company of any litigation, action,
suit or proceeding; or (xii) any provision granting a party a power-of-attorney.

C. Insofar as Pennsylvania law may be applicable, we have assumed that the
interest rate applicable to the Loans made under the Credit Agreement (including
all amounts treated as interest whether or not so designated) does not exceed
25% per annum.

D. Our opinions expressed herein are limited to the matters expressly stated
herein, and no opinion is implied or may be inferred beyond the matters
expressly stated herein. Our opinions expressed herein are limited to the
following laws (collectively, the “Subject Law”): (i) the laws of the
Commonwealth of Pennsylvania; (ii) the Delaware General Corporation Law

 

C-3



--------------------------------------------------------------------------------

(without reference to interpretive case law); (iii) the laws of the State of New
York; and (iv) the federal laws of the United States of America, in each case
which in our experience are normally applicable to unregulated business entities
and to transactions of the type contemplated by the Loan Documents. As to any
opinion based on the laws of the State of New York, we have relied, with your
permission and without any independent investigation of the opinions stated
therein, exclusively on the opinion of Carter Ledyard & Milburn LLP, a copy of
which is attached hereto as Exhibit A, and our opinions based on New York Law
are subject to the further qualifications, limitations, and assumptions stated
therein. Except as and to the extent set forth in this paragraph, we have not
made any investigation as to any other laws, and we do not express any opinion
herein concerning any other laws.

The opinions expressed above are rendered to you in connection with the
transaction described herein solely for your benefit and the benefit of your
successors and permitted assigns under the Credit Agreement and is not to be
quoted in whole or in part or otherwise referred to, used, or relied upon by any
person or entity other than you and your successors and permitted assigns. We
further advise you that the opinions given herein are rendered on the basis of
the law and the facts as they exist on the date hereof and we disclaim any
responsibility to advise you of any change in any such opinions that may result
from the occurrence of new facts or any future change in the law.

Very truly yours,

DRINKER BIDDLE & REATH LLP

 

C-4



--------------------------------------------------------------------------------

Exhibit A to Borrower’s Counsel Opinion

December 13, 2006

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA 19103

 

  Re: Radian Group Inc.; KeyBank Credit Agreement

Ladies and Gentlemen:

We have acted as special New York counsel to you in connection with the
execution and delivery of that certain Credit Agreement, dated as of
December 13, 2006, by and among Radian Group Inc., a Delaware corporation (the
“Company”), KeyBank National Association, as Administrative Agent, Lead
Arranger, Sole Book Runner, and Swingline Lender, and the Lenders Party referred
to therein (the “Credit Agreement”). All terms used herein have the meanings
assigned to them in the Credit Agreement unless otherwise defined herein.

In connection therewith, we have examined originals or copies, certified or
otherwise identified to our satisfaction, of the following documents:

 

  1. The Credit Agreement; and

 

  2. A form of Note, attached to the Credit Agreement as Exhibit B.

The Credit Agreement and the Notes are collectively referred to herein as the
“Transaction Documents.”

In all cases, we have assumed genuineness of all signatures, the authenticity of
all documents submitted to us as originals and the conformity to original
documents of documents submitted to us as certified or photostated copies. We
have further assumed that (a) the Company is duly organized, validly existing
and in good standing under the laws of Delaware, and has the corporate power to
execute, deliver and perform its obligations under each of the Credit Agreement
and the Note, (b) the execution, delivery and performance by the Company of the
Credit Agreement and the Note do not violate any applicable laws (excluding the
laws of the State of New York), and (c) the Credit Agreement is enforceable
against the parties thereto, other than the Company.

 

C-5



--------------------------------------------------------------------------------

As to questions of fact material to this opinion, we have relied upon the
accuracy of the representations and warranties made by the parties in the
Transaction Documents. We have not undertaken any independent investigation of
factual matters or any investigation of the records of any third party or any
governmental agency.

Based on the foregoing and subject to the qualifications, limitations and
assumptions stated herein, we are of the opinion that:

1. The Credit Agreement, when duly authorized, executed and delivered by the
parties thereto (including without limitation by the Company), will constitute
the valid, legal and binding agreement of the Company, and such Credit Agreement
is enforceable against the Company in accordance with its terms.

2. The Notes, in the form contemplated by the Credit Agreement, when duly
issued, executed and delivered by the Company in accordance with the terms of
the Credit Agreement, to the extent that Loans evidenced thereby are extended
and not repaid, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.

3. The execution and delivery of the Transaction Documents by the Company and
the performance by the Company of its obligations thereunder does not result in
a violation of the laws of the State of New York.

The opinions set forth above are subject to the following qualifications and
limitations:

A. We express no opinion as to the effect on any Transaction Document of
applicable bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, fraudulent conveyance or other similar laws relating to or
affecting the enforcement of rights of creditors, and general principles of
equity, whether such enforcement is considered in a proceeding in equity or at
law.

B. We express no opinion as to (a) whether or not the execution, delivery and
performance by the Company of the Credit Agreement or the Notes constitutes a
breach or violation of, or results in, or requires, the creation or imposition
of, any lien under any contract, agreement or instrument binding upon the
Company, or (b) the enforceability of (i) any provisions granting a party rights
of set-off without notice, or rights in its sole discretion providing for
conclusive presumptions or determinations, non-effectiveness of oral
modifications, arbitration, waiver of or consent to service of process, or
waiver of offset or defense, (ii) any broadly worded waivers, (iii) any
provision for indemnification or contribution to the extent that it seeks to
indemnify or provide a right of contribution for a party for punitive damages,
penalties, or losses resulting from its willful misconduct or negligence, or
liabilities under any securities laws, (iv) any choice of law provision in the
Credit Agreement or the Notes in any federal or state court other than a federal
or state court located in the State of New York, (v) any choice of forum
provision in the Credit Agreement or the Notes, (vi) provisions that purport to
establish evidentiary standards, (vii) provisions awarding attorneys’ fees,
(viii) the application, if any, of any laws, rules or regulations, relating to
securities or “blue sky,” antitrust or unfair competitions, pensions or employee
benefits, environmental matters, taxation, compliance with fiduciary duty, or
regulatory

 

C-6



--------------------------------------------------------------------------------

or licensing requirements applicable to any specific type of business, (ix) any
provision providing for payment of liquidated damages or prepayment premiums in
the Credit Agreement to the extent such liquidated damages or prepayment
premiums could be deemed to constitute a penalty, (x) any remedial provisions
that are not effected in a commercially reasonable manner, not taken in good
faith or do not constitute fair dealing, or (xi) any provision granting a party
a power-of-attorney.

C. Our opinions expressed herein are limited to the matters expressly stated
herein, and no opinion is implied or may be inferred beyond the matters
expressly stated herein. No opinion is expressed herein as to any laws other
than the laws of the State of New York.

The opinions expressed above are rendered to you in connection with the
transaction described herein solely for your benefit, the benefit of the
Lenders, and the Administrative Agent and Swingline Lender, and for the benefit
of their successors and permitted assigns, and is not to be quoted in whole or
in part or otherwise referred to, used, or relied upon by any person or entity
other than you, the Lenders, and the Administrative Agent and Swingline Lender,
and their successors and permitted assigns. We further advise you that the
opinions given herein are rendered on the basis of the law and the facts as they
exist on the date hereof, and we disclaim any responsibility to advise you of
any change in any such opinions that may result from the occurrence of new facts
or any future change in the law.

Very truly yours,

Carter Ledyard & Milburn LLP

 

C-7



--------------------------------------------------------------------------------

Schedule 2.01(a)

Commitment Schedule

 

Name of Lender

   Commitment

KeyBank National Association

   $ 75,000,000

JPMorgan Chase Bank, NA

   $ 55,000,000

Wells Fargo Bank, National Association

   $ 55,000,000

The Northern Trust Company

   $ 40,000,000

Citibank, N.A.

   $ 35,000,000

Bank of America, N.A.

   $ 35,000,000

Bear Stearns Corporate Lending Inc.

   $ 35,000,000

Fifth Third Bank

   $ 35,000,000

The Royal Bank of Scotland plc

   $ 35,000,000

Total

   $ 400,000,000       



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 DEFINITIONS

   1

Section 1.01. Defined Terms

   1

Section 1.02. Classification of Loans and Borrowings

   17

Section 1.03. Terms Generally

   17

Section 1.04. Accounting Terms; Changes in GAAP

   18

ARTICLE 2 THE CREDITS

   18

Section 2.01. Commitments

   18

Section 2.02. Revolving Loans

   18

Section 2.03. Requests to Borrow Revolving Loans

   19

Section 2.04. Swingline Loans

   20

Section 2.05. [Reserved]

   21

Section 2.06. Extension of Maturity Date

   21

Section 2.07. Funding of Revolving Loans

   22

Section 2.08. Interest Elections

   23

Section 2.09. Termination or Reduction of Commitments

   24

Section 2.10. Payment at Maturity; Evidence of Debt

   24

Section 2.11. Optional and Mandatory Prepayments; Mandatory Cash Deposits

   25

Section 2.12. Change in Control

   26

Section 2.13. Fees

   26

Section 2.14. Interest

   27

Section 2.15. Alternate Rate of Interest

   28

Section 2.16. Increased Costs

   28

Section 2.17. Break Funding Payments

   29

Section 2.18. Taxes

   30

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs

   32

Section 2.20. Lender’s Obligation to Mitigate; Replacement of Lenders

   34

Section 2.21. Optional Increase in Commitments

   34

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

   36

Section 3.01. Organization; Powers

   36

Section 3.02. Authorization; Enforceability

   36

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

Section 3.03. Governmental Approvals; No Conflicts

   36

Section 3.04. Financial Statements; No Material Adverse Change

   37

Section 3.05. Insurance Licenses

   37

Section 3.06. Borrower’s Subsidiaries

   37

Section 3.07. Litigation

   37

Section 3.08. Compliance with Laws and Agreements; Foreign Asset Control
Regulations

   38

Section 3.09. Investment and Holding Company Status

   38

Section 3.10. ERISA

   38

Section 3.11. Regulation U

   38

Section 3.12. Disclosure

   38

Section 3.13. Solvency

   39

ARTICLE 4 CONDITIONS

   39

Section 4.01. Effective Date

   39

Section 4.02. Conditions to Initial Utilization and Each Subsequent Utilization

   40

ARTICLE 5 AFFIRMATIVE COVENANTS

   41

Section 5.01. Financial Statements and Other Information

   41

Section 5.02. Notice of Material Events

   42

Section 5.03. Material Insurance Subsidiary Reporting

   43

Section 5.04. Existence; Conduct of Business

   43

Section 5.05. Payment of Obligations

   43

Section 5.06. Maintenance of Properties

   44

Section 5.07. Insurance

   44

Section 5.08. Proper Records; Rights to Inspect and Appraise

   44

Section 5.09. Compliance with Laws

   44

Section 5.10. Use of Proceeds

   44

Section 5.11. Licenses

   45

ARTICLE 6 NEGATIVE COVENANTS

   45

Section 6.01. [Reserved]

   45

Section 6.02. Liens

   45

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

Section 6.03. Fundamental Changes

   45

Section 6.04. Subsidiary Acquisitions

   46

Section 6.05. Asset Sales

   46

Section 6.06. Restricted Payments

   46

Section 6.07. [Reserved]

   46

Section 6.08. [Reserved]

   46

Section 6.09. Ratio of Debt to Capital

   46

Section 6.10. Ratings

   46

Section 6.11. Amendment of Material Documents

   46

ARTICLE 7 EVENTS OF DEFAULT

   47

ARTICLE 8 THE ADMINISTRATIVE AGENT

   49

Section 8.01. Appointment and Authorization

   49

Section 8.02. Rights and Powers as a Lender

   49

Section 8.03. Limited Duties and Responsibilities

   49

Section 8.04. Authority to Rely on Certain Writings, Statements and Advice

   50

Section 8.05. Sub-Agents and Related Parties

   50

Section 8.06. Resignation; Successor Agent

   50

Section 8.07. Credit Decisions by Lenders

   51

Section 8.08. Agent’s Fees

   51

Section 8.09. Syndication Agent, Documentation Agent, Etc.

   51

Section 8.10. Reliance on Administrative Agent’s Customer Identification Program

   51

ARTICLE 9 MISCELLANEOUS

   52

Section 9.01. Notices

   52

Section 9.02. Waivers; Amendments

   53

Section 9.03. Expenses; Indemnity; Damage Waiver

   55

Section 9.04. Successors and Assigns

   56

Section 9.05. Reserved

   59

Section 9.06. Survival

   59

Section 9.07. Counterparts; Integration; Effectiveness

   59

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

Section 9.08. Severability

   59

Section 9.09. Right of Setoff

   60

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process

   60

Section 9.11. WAIVER OF JURY TRIAL

   61

Section 9.12. Headings

   61

Section 9.13. Confidentiality

   61

Section 9.14. Interest Rate Limitation

   62

 

-iv-